Execution Copy
 




 
AGREEMENT AND PLAN OF MERGER


BY AND AMONG


TIX CORPORATION,
A DELAWARE CORPORATION,


AND


NEWSPACE ACQUISITION, INC.,
A UTAH CORPORATION,


ON THE ONE HAND,


AND


NEWSPACE ENTERTAINMENT, INC.,
A UTAH CORPORATION,


JOHN BALLARD,


STEVE BOULAY,


AND


BRUCE GRANATH,


ON THE OTHER HAND




DATED AS OF MARCH __, 2008
 


 
 
 

--------------------------------------------------------------------------------

 


AGREEMENT AND PLAN OF MERGER
 
This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of March __, 2008, by and among Tix Corporation, a Delaware corporation
(“Parent”), and NewSpace Acquisition, Inc., a Utah corporation and wholly owned
subsidiary of Parent (“Merger Sub”), on the one hand, and, on the other hand,
NewSpace Entertainment, Inc., a Utah corporation (the “Company”), John Ballard
(“Ballard”), Steve Boulay (“Boulay”) and Bruce Granath (“Granath,” and together
with Ballard and Boulay, the “Selling Stockholders”). Parent, Merger Sub and the
Company are collectively referred to herein as the “Parties,” and each is a
“Party.” Capitalized terms used and not otherwise defined herein have the
meanings set forth in Article 1.
 
RECITALS
 
WHEREAS, the Boards of Directors of Parent, Merger Sub and the Company have each
determined that it is the best interests of their respective corporations and
stockholders that Parent, Merger Sub and the Company enter into a business
combination transaction;
 
WHEREAS, the Boards of Directors of each of Parent, Merger Sub and the Company
have adopted and approved, as the case may be, this Agreement, the merger of the
Company with and into Merger Sub (the “Merger”) in accordance with the
provisions of the Utah Revised Business Corporation Act (the “URBCA”), and the
terms and conditions set forth herein;
 
WHEREAS, the Board of Directors of the Company has determined to recommend to
the Company’s stockholders the approval and adoption of this Agreement and the
Merger;
 
WHEREAS, the Selling Stockholders are the sole stockholders of the Company and
will benefit from the transactions contemplated herein;
 
WHEREAS, for U.S. federal income tax purposes, it is intended that the Merger
shall qualify as a reorganization within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), and that this Agreement
shall constitute a plan of reorganization within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the Treasury Regulations and each of Parent, Merger
Sub, and the Company will be a party to a reorganization within the meaning of
Section 368(c) of the Code; and
 
WHEREAS, in connection with the Merger, the Parties desire to make certain
representations, warranties, covenants and agreements and also to prescribe
various conditions to the Merger, upon the terms and subject to the conditions
contained herein.
 
NOW, THEREFORE, in consideration of the covenants, promises, representations and
warranties set forth herein, and for other good and valuable consideration,
intending to be legally bound hereby the parties agree as follows:
 
 
2

--------------------------------------------------------------------------------

 
ARTICLE 1
DEFINITIONS
 
1.1 Certain Definitions. The following terms shall, when used in this Agreement,
have the following meanings:
 
“Affiliate” means, with respect to any Person: (i) any Person directly or
indirectly owning, controlling or holding with power to vote ten percent (10%)
or more of the outstanding voting securities of such other Person (other than
passive or institutional investors); (ii) any Person ten percent (10%) or more
of whose outstanding voting securities are directly or indirectly owned,
controlled or held with power to vote, by such other Person; (iii) any Person
directly or indirectly controlling, controlled by or under common control with
such other Person; and (iv) any officer, director or partner of such other
Person. “Control” for the foregoing purposes shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
voting interests, by contract or otherwise;
 
“Agreement” shall have the meaning set forth in the Recitals of this Agreement;
 
“Alternative Acquisition” shall have the meaning set forth in Section 5.8 of
this Agreement;
 
“Ancillary Agreements” means the Key Employee Agreements and the Disclosure
Schedules to this Agreement;
 
“Articles of Merger” shall have the meaning set forth in Section 2.3 of this
Agreement;
 
“Ballard” shall have the meaning set forth in the preamble to this Agreement;
 
“Boulay” shall have the meaning set forth in the preamble to this Agreement;
 
“Ballard Employment Agreement” shall have the meaning set forth in Section 5.1
of this Agreement;
 
“Boulay Employment Agreement” shall have the meaning set forth in Section 5.1 of
this Agreement;
 
“Benefit Arrangement” means any employment, consulting, severance or other
similar contract, plan, arrangement or policy, and each plan, arrangement
(written or oral), program, agreement or commitment providing for insurance
coverage (including any self-insured arrangements), workers’ compensation,
disability benefits, supplemental unemployment benefits, vacation benefits,
retirement benefits, life, health, disability or accident benefits or for
deferred compensation, profit-sharing bonuses, stock options, stock purchases or
other forms of incentive compensation or post-retirement insurance, compensation
or benefits which (A) is not a Welfare Plan, Pension Plan or Multi-employer
Plan, and (B) is entered into, maintained, contributed to or required to be
contributed to, by the Company or an ERISA Affiliate or under which the Company
or any ERISA Affiliate may incur any liability;
 
 
3

--------------------------------------------------------------------------------

 
“Business” shall mean the production, promotion, exhibition and touring of
Broadway shows, events and other transactions, including without limitation, the
promotion of Broadway shows and series in Akron, Albuquerque, Boise, Colorado
Springs, Eugene, Fresno, Kalamazoo and Salt Lake City; the exhibition and tours
of Broadway shows and other attractions nationwide in Canada through a joint
venture with Canada Theatricals Live; and the promotion of Broadway shows,
attractions and events throughout North America.
 
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Los Angeles, California, are required or authorized to
be closed;
 
“Claim” shall have the meaning set forth in Section 8.4 of this Agreement;
 
“Claim Notice” shall have the meaning set forth in Section 8.4 of this
Agreement;
 
“Closing” shall have the meaning set forth in Section 2.2 of this Agreement;
 
“Closing Date” shall have the meaning set forth in Section 2.2 of this
Agreement;
 
“Company” shall have the meaning set forth in the preamble of this Agreement;
 
“Company Certificate(s)” shall have the meaning set forth in Section 2.5(b) of
this Agreement;
 
“Company Common Stock” shall have the meaning ascribed to it in Section 2.5(a)
of this Agreement;
 
“Company Financial Statements” shall have the meaning set forth in Section 3.7
of this Agreement;
 
“Company Indemnified Parties” shall have the meaning set forth in Section 8.2(b)
of this Agreement;
 
“Company Financial Statement Date” means December 31, 2007;
 
“Contract” means any agreement, contract, note, loan, evidence of indebtedness,
purchase order, letter of credit, indenture, security or pledge agreement,
covenant not to compete, license, instrument, commitment, obligation, promise or
undertaking (whether written or oral and whether express or implied) to which
the Company is a party or is bound and which relates to the Business;
 
“Effective Time” shall have the meaning set forth in Section 2.3 of this
Agreement;
 
“Effective Date” shall have the meaning set forth in Section 2.3 of this
Agreement;
 
“Employee Plans” means all Benefit Arrangements, Pension Plans and Welfare
Plans;
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended;
 
 
4

--------------------------------------------------------------------------------

 
“Family Member” means, with respect to any individual (i) the individual, (ii)
the individual’s spouse, (iii) any other natural Person who is related to the
individual or the individual’s spouse within the second degree (including
adopted children) and (iv) any other natural Person who resides with such
individual;
 
“GAAP” means U.S. generally accepted accounting principles consistently applied,
as in effect from time to time;
 
“Granath” shall have the meaning set forth in the preamble to this Agreement;
 
“Granath Employment Agreement” shall have the meaning set forth in Section 5.1
of this Agreement;
 
“Indemnification Threshold” shall have the meaning set forth in Section 8.3 of
this Agreement;
 
“Intellectual Property” means all trademarks and trademark rights, trade names
and trade name rights, service marks and service mark rights, service names and
service name rights, patents and patent rights, utility models and utility model
rights, copyrights, mask work rights, brand names, trade dress, product designs,
product packaging, business and product names, logos, slogans, rights of
publicity, trade secrets, inventions (whether patentable or not), invention
disclosures, improvements, processes, formulae, industrial models, processes,
designs, specifications, technology, methodologies, computer software (including
all source code and object code), firmware, development tools, flow charts,
annotations, all Web addresses, sites and domain names, all data bases and data
collections and all rights therein, any other confidential and proprietary right
or information, whether or not subject to statutory registration, and all
related technical information, the information set forth in manufacturing,
engineering and technical drawings, know-how and all pending applications for
and registrations of patents, utility models, trademarks, service marks and
copyrights, and the right to sue for past infringement, if any, in connection
with any of the foregoing;
 
“Key Employee Agreements” shall have the meaning set forth in Section 5.1 of
this Agreement;
 
“Knowledge” means and an individual shall be deemed to have “Knowledge” of a
particular fact or other matter if such individual is actually aware of such
fact or other matter. A Person (other than an individual and other than Selling
Stockholders) shall be deemed to have “Knowledge” of a particular fact or other
matter if any individual who is serving, or who has at any time served as a
director or officer of such Person (or in any similar capacity) has, or at any
time had, Knowledge of such fact or other matter.
 
“Laws” means any statute, ordinance, law, rule, regulation, code, injunction,
judgment, order, decree, ruling, or other requirement enacted, adopted or
applied by any Regulatory Authority, including judicial decisions applying
common law or interpreting any other Law;
 
“Leases” means all of the existing leases of the Company listed on Schedule
3.11(a) hereto;
 
 
5

--------------------------------------------------------------------------------

 
“Legal Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Regulatory Authority or arbitrator;
 
“Liabilities” means any direct or indirect liability, indebtedness, obligation,
commitment, expense, claim, deficiency, guaranty or endorsement of or by any
Person of any type, whether known or unknown, accrued, absolute, contingent,
matured, unmatured, liquidated or unliquidated or otherwise;
 
“Licensed Proprietary Rights” shall have the meaning set forth in Section
3.10(a) of this Agreement;
 
“Lien” means any material mortgage, pledge, lien, encumbrance, charge, security
interest, security agreement, conditional sale or other title retention
agreement, limitation, option, assessment, restrictive agreement, restriction,
adverse interest, restriction on transfer or exception to or material defect in
title or other ownership interest (including but not limited to restrictive
covenants, leases and licenses);
 
“Losses” means any claim, liability, obligation, loss, damage, assessment,
penalty, judgment, settlement, cost and expense, including costs attributable to
the loss of the use of funds to the date on which a payment is made with respect
to a matter of indemnification under Article 8 hereof, and including reasonable
attorneys’ and accountants’ fees and disbursements incurred in investigating,
preparing, defending against or prosecuting any claim;
 
“Material Adverse Effect” or “Material Adverse Change” means a material adverse
effect on (i) the assets, liabilities, properties or business of the Parties,
(ii) the validity, binding effect or enforceability of this Agreement or the
Ancillary Agreements or (iii) the ability of any Party to perform its
obligations under this Agreement and the Ancillary Agreements; provided,
however, that none of the following shall constitute a Material Adverse Effect
on the Company: (i) the filing, initiation and subsequent prosecution, by or on
behalf of stockholders of any Party, of litigation that challenges or otherwise
seeks damages with respect to the Merger, this Agreement and/or transactions
contemplated thereby or hereby, (ii) occurrences due to a disruption of a
Party’s business as a result of the announcement of the execution of this
Agreement or changes caused by the taking of action required by this Agreement,
(iii) general economic conditions, or (iv) any changes generally affecting the
industries in which a Party operates;
 
“Merger” shall have the meaning set forth in the Recitals of this Agreement;
 
“Merger Cash Consideration” shall have the meaning set forth in Section 2.5(a)
of this Agreement;
 
“Merger Consideration” shall have the meaning set forth in Section 2.5(a) of
this Agreement;
 
“Merger Stock Consideration” shall have the meaning set forth in Section 2.5(a)
of this Agreement;
 
“Merger Sub” shall have the meaning set forth in the preamble to this Agreement;
 
 
6

--------------------------------------------------------------------------------

 
“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA.
 
“Order” means any writ, judgment, decree, ruling, injunction or similar order of
any Regulatory Authority (in each such case whether preliminary or final);
 
“Ordinary Course of Business” or “ordinary course” or any similar phrase means
the usual and ordinary course of business of the Company, consistent with its
past custom and practice;
 
“Owned Proprietary Rights” shall have the meaning set forth in Section 3.10(a)
of this Agreement;
 
“Parent” shall have the meaning set forth in the preamble to this Agreement;
 
“Parent Common Stock” shall have the meaning set forth in Section 2.5(a) of this
Agreement;
 
“Parent Indemnified Parties” shall have the meaning set forth in Section 8.2(a)
of this Agreement;
 
“Party” or “Parties” shall have the meaning set forth in the preamble to this
Agreement;
 
“Pension Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA (other than a Multiemployer Plan) which the Company or any ERISA
Affiliate maintains, administers, contributes to or is required to contribute
to, or has maintained, administered, contributed to or was required to
contribute to, or under which the Company or any ERISA Affiliate may incur any
liability;
 
“Permit” means any license, franchise, certificate, declaration, waiver,
exemption, variance, permit, consent, approval, registration, authorization,
qualification or similar right granted by a Regulatory Authority;
 
“Person” means any natural person, individual, firm, corporation, including a
non-profit corporation, partnership, trust, unincorporated organization,
association, limited liability company, labor union, Regulatory Authority or
other entity;
 
“Regulatory Authority” means: any (i) federal, state, local, municipal or
foreign government; (ii) governmental or quasi-governmental authority of any
nature (including without limitation any governmental agency, branch,
department, official, instrumentality or entity and any court or other tribunal;
(iii) multi-national organization or body; or (iv) body exercising or entitled
to exercise any administrative, executive, judicial, legislative, police,
regulation or taxing authority or power of any nature;
 
“Representatives” shall have the meaning set forth in Section 5.8 of this
Agreement;
 
“Securities Act” means the Securities Act of 1933, as amended;
 
 
7

--------------------------------------------------------------------------------

 
“Selling Stockholders” shall have the meaning set forth in the preamble to this
Agreement;
 
“Stock Power” shall have the meaning set forth in Section 2.7 of this Agreement;
 
“Subsidiary” of a specified Person means (a) any Person if securities having
ordinary voting power (at the time in question and without regard to the
happening of any contingency) to elect a majority of the directors, trustees,
managers or other governing body of such Person are held or controlled by the
specified Person or a Subsidiary of the specified Person; (b) any Person in
which the specified Person and its subsidiaries collectively hold a fifty
percent (50%) or greater equity interest; (c) any partnership or similar
organization in which the specified Person or subsidiary of the specified Person
is a general partner; or (d) any Person the management of which is directly or
indirectly controlled by the specified Person and its Subsidiaries through the
exercise of voting power, by contract or otherwise;
 
“Surviving Corporation” shall have the meaning set forth in Section 2.1 of this
Agreement;
 
“Tangible Personal Property” means all equipment, tools, fixtures, furniture,
office equipment, computer hardware, supplies, materials and other items of
tangible personal property (other than Inventory) of every kind owned or leased
by the Company (wherever located) and whether or not carried on its books) and
related to the Business, together with any express or implied warranty by the
manufacturers or sellers or lessors of any item or component part thereof and
all maintenance records and documents related thereto;
 
“Taxes” means any U.S. or non U.S. federal, state, provincial, local or foreign
(i) income, corporation gross income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental, customs duties, capital, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, intangible property, recording, occupancy, sales, use, transfer,
registration, value added minimum, ad valorem or excise tax, estimated or other
tax of any kind whatsoever, including any interest, additions to tax, penalties,
fees, deficiencies, assessments, additions or other charges of any nature with
respect thereto, whether disputed or not; and (ii) any liability for the payment
of any amount of the type described in (i) above;
 
“Tax Returns” means all federal, state, local, provincial and foreign tax
returns, declarations, reports, claims, schedules and forms for refund or credit
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof;
 
“Transactions” shall have the meaning set forth in Section 3.2 of this
Agreement;
 
“URBCA” shall have the meaning set forth in the Recitals of this Agreement
 
“Welfare Plan” means any “employee welfare benefit plan” as defined in Section
3(1) of ERISA which the Company or any ERISA Affiliate maintains, administers,
contributes to or is required to contribute to, or under which the Company or
any ERISA Affiliate may incur any Liability.
 
 
8

--------------------------------------------------------------------------------

 
ARTICLE 2
THE MERGER
 
2.1 Merger. Upon the terms and conditions set forth in this Agreement, and in
accordance with the provisions of the URBCA, at the Effective Time (as defined
below), (i) the Company shall be merged with and into Merger Sub, (ii) the
separate corporate existence of the Company shall cease, (iii) Merger Sub, as
the surviving corporation in the Merger, shall continue its existence under the
laws of the State of Utah, and (iv) Merger Sub shall succeed to and assume the
rights, obligations, properties, rights, privileges, powers and franchises of
the Company. Merger Sub, as the surviving corporation after the Merger, is
sometimes referred to herein as the “Surviving Corporation.”
 
2.2 Closing. Unless this Agreement has been terminated pursuant to the
provisions of Article 8 hereof, and subject to the satisfaction or waiver of the
conditions set forth in Article 7 of this Agreement, the closing of the Merger
and other transactions contemplated hereby (the “Closing”) shall take place at
the offices of Troy & Gould located at 1801 Century Park East, 16th Floor, Los
Angeles, California 90067, or at such other place as Parent and the Company
mutually agree, at 10:00 a.m. local time on the later to occur of (a) March 15,
2008, or (b) the second Business Day after the day on which the last of the
closing conditions set forth in Article 7 below has been satisfied or waived, or
such other date as Parent and the Company mutually agree upon in writing (the
“Closing Date”). Notwithstanding anything herein to the contrary, the Closing
Date shall be deemed to be 12:01 am on January 1, 2008, unless otherwise agreed
to by the Parties, or unless this Agreement is otherwise terminated pursuant to
Article 9 hereof.
 
2.3 Effective Time. Subject to the provisions of this Agreement, at the Closing,
the Parties shall cause the Merger to become effective by causing the Surviving
Corporation to execute and file in accordance with the relevant provisions of
the URBCA articles of merger with the State of Utah Division of Corporations and
Commercial Code (the “Articles of Merger”), together with any required related
certificates, and shall make any other filings or recordings required under the
URBCA. The Merger shall become effective upon such filing, or at such later date
and time as is agreed to by Parent and the Company and set forth in the Articles
of Merger (the date and time of such filing being the “Effective Time” and the
date upon which the Effective Time occurs, being the “Effective Date”). As soon
as practicable on the Closing Date, Parent will deliver the Merger Stock
Consideration and Merger Cash Consideration to the Selling Stockholders in
accordance with Section 2.5 hereof.
 
2.4 Effect of the Merger. At the Effective Time, in accordance with the URBCA,
the separate existence of the Company will cease and the Surviving Corporation
shall succeed, without further action, to all the property, assets, rights,
privileges, powers and franchises of every kind of the nature and description of
the Company. All debts, liabilities and duties of Merger Sub and the Company
will become the debts, liabilities and duties of the Surviving Corporation. As
of the Effective Time, the Surviving Corporation will be a wholly owned
subsidiary of the Parent.
 
 
9

--------------------------------------------------------------------------------

 
2.5 Effect of Merger on Company Common Stock.
 
(a) At the Effective Time (subject to Section 2.7 below), all shares of common
stock, $0.01 par value per share, of the Company (the “Company Common Stock”)
issued and outstanding immediately prior to the Effective Time shall, by virtue
of the Merger, automatically without any action on the part of the holder
thereof be converted into the right to receive, upon surrender of the
certificates representing each such share, if any, an allocable portion of the
following (as set forth on Exhibit A attached hereto): (a) a cash payment of
$1,000,000 (the “Merger Cash Consideration”), and (b); 571,428 shares of the
common stock, $0.08 par value per share, of Parent (“Parent Common Stock”)(the
“Merger Stock Consideration,” and together with the Merger Cash Consideration,
the “Merger Consideration”).
 
(b) At the Effective Time, all shares of Company Common Stock shall
automatically be cancelled and shall cease to exist, and each holder of a
certificate which previously represented any such share of Company Common Stock
(each, a “Company Certificate” and, collectively, the “Company Certificates”)
shall cease to have any rights with respect thereto other than the right to
receive the Merger Consideration such holder is entitled to receive pursuant to
Section 2.5(a) hereof, to be issued or paid in consideration therefor upon
surrender of such certificate in accordance with Section 2.7 hereof.
 
(c) At the Effective Time, all shares of Company Common Stock held by the
Company as treasury stock, if any, or owned by any direct or indirect Subsidiary
of the Company, if any, immediately prior to the Effective Time shall
automatically be cancelled and shall cease to exist, and the Company and any
such Subsidiary shall cease to have any rights with respect thereto.
 
(d) The Merger Consideration shall be allocated to and distributed between the
Selling Stockholders as set forth on Exhibit A attached hereto. For the
avoidance of doubt, and notwithstanding anything herein to the contrary, the
securities issuable to the Selling Stockholders under this Agreement, including,
without limitation, the Merger Stock Consideration, shall be unregistered shares
of the Parent Common Stock issued in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act and bearing a
restrictive legend.
 
2.6 Effect of Merger on Common Stock of Merger Sub. At the Effective Time, each
share of common stock of Merger Sub issued and outstanding immediately prior to
the Effective Time shall, by virtue of the Merger and without any action on the
part of the holders thereof, be converted into and become one share of validly
issued, fully paid and non-assessable shares of common stock, par value $.01 per
share, of the Surviving Corporation.
 
2.7 Delivery of Certificates. At and after the Effective Time, Parent will make
available, and the Selling Stockholders shall be entitled to receive, (i) upon
surrender to Parent or its Representatives of the Company Certificates for
cancellation and an assignment separate from certificate in the form attached
hereto as Exhibit B (the “Stock Power”), the allocable share of the Merger
Consideration, and upon such surrender of the Company Certificates, and delivery
by Parent of the aggregate Merger Consideration in exchange therefor, such
shares shall forthwith be cancelled. Until surrendered or delivered as
contemplated by this Section 2.7, each Company Certificate will be deemed at any
time after the Effective Time for all purposes to evidence only the right to
receive upon such surrender the Merger Consideration (as allocated pursuant to
Exhibit A hereof).
 
 
10

--------------------------------------------------------------------------------

 
2.8 Stock Transfer Books. From and after the Effective Time, the stock transfer
books of the Company will be closed, and there will be no further registration
or transfers of Company Common Stock thereafter on the records of the Company.
 
2.9 No Fractional Shares. No certificate or scrip representing fractional shares
of Parent Common Stock shall be issued upon the surrender of Company
Certificates for exchange, and such fractional share interests will not entitle
the owner thereof to vote or to any other rights of a stockholder of Parent.
Each holder of shares of Company Common Stock exchanged pursuant to the Merger
who would otherwise be entitled to receive a fraction of a share of Parent
Common Stock (after taking into account all Company Certificates delivered by
such holder) shall receive from Parent, in lieu thereof, cash (without interest)
in an amount, less any applicable withholding taxes, equal to such fractional
part of a share of Parent Common Stock multiplied by $5.25, the per share value
of Parent Common Stock used for purposes of the Merger and this Agreement.
 
2.10 Lost, Stolen or Destroyed Certificates. In the event any Company
Certificates are lost, stolen or destroyed, Parent will issue in exchange for
such lost, stolen or destroyed Company Certificates, upon the making of an
affidavit of that fact by the holder thereof and the other deliveries required
above, the applicable Merger Consideration; provided, however, that the
Surviving Corporation may, in its sole discretion and as a condition precedent
to the issuance thereof, require the owner of such lost, stolen or destroyed
Company Certificate to deliver an indemnity or bond in such sum as it may
reasonably direct as indemnity against any claim that may be made against it
with respect to the Company Certificates alleged to have been lost, stolen or
destroyed.
 
2.11 Taking of Necessary Action; Further Action. Each of Parent, Merger Sub and
the Company will take all such reasonable lawful action as may be necessary or
appropriate in order to effect the Merger in accordance with this Agreement as
promptly as practicable. If, at any time after the Effective Time, any such
further action is necessary or desirable to carry out the purposes of this
Agreement and to vest the Surviving Corporation with full right, title and
possession to all the property, rights, privileges, power and franchises of the
Company and Merger Sub, the officers and directors of the Company and Merger Sub
immediately prior to the Effective Time are fully authorized in the name of
their respective corporations or otherwise to take, and will take, all such
lawful and necessary action
 
2.12 Reorganization Treatment. For federal income tax purposes, the Merger is
intended to constitute a reorganization within the meaning of Section 368 of the
Code. For the avoidance of doubt, and not withstanding anything herein to the
contrary, no Party represents, warrants or guarantees that the Merger and the
transactions contemplated by this Agreement will be treated by any relevant
Regulatory Authority as a reorganization within the meaning of Section 368 of
the Code.
 
 
11

--------------------------------------------------------------------------------

 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE
COMPANY AND SELLING STOCKHOLDERS
 
Except as set forth on the disclosure schedules to this Agreement (the
“Disclosure Schedules”), the Company, and each of the Selling Stockholders,
jointly and severally, represent and warrant to Parent that the statements
contained in this Article 3 are true, complete and correct as of the date of
this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Article 3, except in the case of representations
and warranties stated to be made as of the date of this Agreement or as of
another date and except for changes contemplated or permitted by this
Agreement); provided, however, that with respect to Sections 3.4, 3.5, 3.6, 3.8,
3.10(a), 3.10(b), 3.10(c), 3.10(d), 3.10(e), 3.10 (f), 3.10(g), 3.11(e),
3.11(f), 3.11(g), 3.12, 3.13, 3.15, 3.16, 3.17, 3.18, 3.19, 3.20, 3.21, 3.22,
3.23, 3.24 and 3.25 of this Article 3, the Selling Stockholders make the
representations and warranties thereunder only as to their Knowledge.
 
3.1 Organization and Qualification; Subsidiaries.
 
(a) Each of the Company and its Subsidiaries is duly organized, validly existing
and in good standing under the Laws of the jurisdiction in which it is organized
and has the requisite power and authority to carry on its business as now being
conducted, which such jurisdictions are set forth on Schedule 3.1(a) hereto of
Disclosure Schedules. The Company has properly elected to be treated, and has
qualified for treatment, as an S corporation, within the meaning of Section 1361
of the Code, from its inception and will continue to so qualify and be treated
through the date of the Merger.
 
(b) Each of the Company and its Subsidiaries is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
or licensing necessary, other than in such jurisdictions where the failure to be
so qualified or licensed (individually or in the aggregate) has not had and
would not reasonably be expected to have a Material Adverse Effect.
 
(c) The Company has delivered to Parent complete and correct copies of its
articles of incorporation and bylaws and the articles or certificates of
incorporation and bylaws (or comparable charter documents) of its Subsidiaries,
in each case as amended to the date hereof. All of the outstanding shares of
capital stock or other ownership interests of each Subsidiary of the Company
have been validly issued and are fully paid and nonassessable and owned by the
Company, free and clear of all Liens, and free of any restriction on the right
to vote, sell or otherwise dispose of such capital stock or other ownership
interests, except for restrictions imposed by applicable securities Laws.
 
(d) There are no outstanding (i) securities of the Company or any of its
Subsidiaries convertible into or exchangeable for shares of capital stock or
other ownership interests in any Subsidiary of the Company or (ii) options or
other rights to acquire from the Company or any of its Subsidiaries, or other
obligation of the Company or any of its Subsidiaries to issue, any capital stock
or other ownership interests in, or any securities convertible into or
exchangeable for any capital stock or other ownership interests in, any
Subsidiary of the Company.
 
 
12

--------------------------------------------------------------------------------

 
(e) Except for ownership of less than 1% in any publicly traded company and the
capital stock or other ownership interests of its Subsidiaries, the Company does
not own, directly or indirectly, any capital stock or other ownership interest
in any corporation, partnership, joint venture or other entity. No Subsidiary of
the Company owns any shares of Company Common Stock.
 
(f) Schedule 3.1 of the Disclosure Schedules sets forth each Subsidiary of the
Company. As used in this Agreement, the term “Subsidiary”, with respect to any
Person, means any corporation or other legal entity of which such Person
Controls (either alone or through or together with any other Subsidiary),
directly or indirectly, more than 50% of the capital stock or other ownership
interests the holders of which are generally entitled to vote for the election
of the Board of Directors or other governing body of such corporation or other
legal entity.
 
3.2 Authorization; Enforceability. The Company has the requisite power and
authority, and has taken all action necessary, to execute, deliver and perform
its obligations under this Agreement and any Ancillary Agreement to which it is
a party and each other agreement, document, instrument or certificate
contemplated by this Agreement and/or any Ancillary Agreement or to be executed
by the Company in connection with the consummation of the transactions
contemplated by this Agreement (the “Transactions”), and, subject to approval of
the stockholders of the Company, to consummate the Transactions. The execution
and delivery by the Company of this Agreement and any applicable Ancillary
Agreement, and the consummation by the Company of the Transactions contemplated
hereby, and the performance by the Company of its obligations hereunder, have
been duly and validly authorized by all necessary corporate action on the part
of the Company, subject to adoption of this Agreement by the Company’s
stockholders, and no other action on the part of the Company is required to
authorize the execution, delivery and performance of this Agreement and the
consummation by the Company of the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, moratorium, reorganization and other
similar laws affecting creditors’ rights generally and the general principles of
equity, regardless of whether asserted in a proceeding in equity or at law.
 
3.3 Capitalization.
 
(a) The authorized capital stock of the Company as of the date of this Agreement
consists of 100,000 shares of Company Common Stock, $0.01 par value per share,
and no shares of preferred stock of the Company. As of the date of this
Agreement, (i) there are 4,890 shares of Company Common Stock issued and
outstanding; (ii) no shares of Company Common Stock are held in the treasury of
the Company; (iii) no shares of Company Common Stock have been reserved for
future issuance pursuant to the exercise of outstanding options or warrants.
Except as described above, as of the close of business on the day prior to the
date hereof, there were no shares of voting or non-voting capital stock, equity
interests or other securities of the Company authorized, issued, reserved for
issuance or otherwise outstanding.
 
 
13

--------------------------------------------------------------------------------

 
(b) All outstanding shares of Company Common Stock are duly authorized, validly
issued, fully paid and non-assessable, and not subject to, or issued in
violation of, any preemptive, subscription or any kind of similar rights. The
Company has no outstanding shares of Company Common Stock that are subject to a
right of repurchase that will survive the Merger.
 
(c) There are no bonds, debentures, notes or other indebtedness of the Company
having the right to vote (or convertible into securities having the right to
vote) on any matters on which stockholders of the Company may vote. Except as
set forth on Schedule 3.3(c) of the Disclosure Schedules, there are no
outstanding securities, options, warrants, calls, rights, commitments,
agreements, arrangements or undertakings of any kind (contingent or otherwise)
to which the Company is a party or bound obligating the Company to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
capital stock or other voting securities of the Company or obligating the
Company to issue, grant, extend or enter into any agreement to issue, grant or
extend any security, option, warrant, call, right, commitment, agreement,
arrangement or undertaking. Neither the Company nor any of its Subsidiaries is
subject to any obligation or requirement to provide funds for or to make any
investment (in the form of a loan or capital contribution) in any Person.
 
(d) All of the issued and outstanding shares of Company Common Stock were issued
in compliance in all material respects with all applicable federal and state
securities Laws.
 
(e) Except as set forth on Schedule 3.3(e) of the Disclosure Schedules, there
are no outstanding contractual obligations of the Company to repurchase, redeem
or otherwise acquire any shares of capital stock (or options or warrants to
acquire any such shares) or other security or equity interests of the Company.
Except as set forth on Schedule 3.3(e) of the Disclosure Schedules, there are no
stock-appreciation rights, security-based performance units, phantom stock or
other security rights or other agreements, arrangements or commitments of any
character (contingent or otherwise) pursuant to which any Person is or may be
entitled to receive any payment or other value based on the revenues, earnings
or financial performance, stock price performance or other attribute of the
Company or any of its Subsidiaries or assets or calculated in accordance
therewith of the Company or to cause the Company or any of its Subsidiaries to
file a registration statement under the Securities Act, or which otherwise
relate to the registration of any securities of the Company or any of its
Subsidiaries.
 
(f) Except as set forth on Schedule 3.3(f) of the Disclosure Schedules, there
are no voting trusts, proxies or other agreements, commitments or understandings
to which the Company or any of its Subsidiaries or, to the knowledge of the
Company, any of the stockholders of the Company, is a party or by which any of
them is bound with respect to the issuance, holding, acquisition, voting or
disposition of any shares of capital stock or other security or equity interest
of the Company or any of its Subsidiaries.
 
3.4 Non-contravention. Except as set forth on Schedule 3.4 of the Disclosure
Schedules, the execution, delivery and performance of this Agreement by the
Company does not and, subject to obtaining stockholder adoption of this
Agreement, the consummation of the Transactions will not (a) contravene,
conflict with, or result in any violation or breach of any provision of the
articles of incorporation or by-laws of the Company, (b) contravene, conflict
with, or result in a violation or breach of any provision of any Law applicable
to the Business and operations of the Company, (c) require any consent or other
action by any Person under, constitute a breach of or default under, or cause or
permit the termination, cancellation, acceleration or other change of any right
or obligation or the loss of any benefit to which the Company or any of its
Subsidiaries is entitled under any provision of any agreement or other
instrument binding upon the Company or any of its Subsidiaries or any license,
franchise, permit, certificate, approval or other similar authorization
affecting, or relating in any way to, the assets or business of the Company and
its Subsidiaries or (d) result in the creation or imposition of any Lien on any
asset of the Company or any of its Subsidiaries, which in the case of clauses
(b) or (d) above would have a Material Adverse Effect on the Company or on the
validity, binding effect or enforceability of this Agreement, any Ancillary
Agreement, or the ability of the Company to perform its obligations under this
Agreement or any applicable Ancillary Agreement.
 
 
14

--------------------------------------------------------------------------------

 
3.5 Consents and Approvals. Except as set forth on Schedule 3.5 of the
Disclosure Schedules, no consent, approval, authorization or order of,
registration or filing with, or notice to, any Regulatory Authority or any other
Person is necessary to be obtained, made or given by the Company in connection
with the execution, delivery and performance by the Company of this Agreement or
any applicable Ancillary Agreement or for the consummation by the Company of the
Transactions, except to the extent the failure to obtain any such consent,
approval, authorization or order or to make any such registration or filing
would not have a Material Adverse Effect on the Company or on the validity,
binding effect or enforceability of this Agreement or any Ancillary Agreement to
which the Company is a party, or the ability of the Company to perform its
obligations under this Agreement or any Ancillary Agreement.
 
3.6 Books and Records. The Company has made and kept books and records and
accounts, which, in reasonable detail, accurately and fairly reflect the
activities of the Company pertaining to the Business. The Company has not, in
any manner that pertains to, or could affect, the Business, engaged in any
transaction, maintained any bank account or used any corporate funds except for
transactions, bank accounts and funds which have been and are reflected in the
normally maintained Books and Records of the Company.
 
3.7 Financial Statements. Attached hereto as Exhibit C are the Company Financial
Statements. The Company Financial Statements have been prepared from the books
and records and fairly and accurately present the financial condition and the
results of operations, income, expenses, assets, Liabilities (including all
reserves), changes in shareholders’ equity and cash flow of the Company as of
the respective dates of, and for the periods referred to in, such Company
Financial Statements, in accordance with GAAP applied on a consistent basis
throughout the periods indicated. Except as otherwise set forth on Schedule 3.7
of the Disclosure Schedules, the Company maintains a standard system of
accounting established and administered in accordance with GAAP.
 
3.8 No Undisclosed Liabilities. Except as set forth on Schedule 3.8 of the
Disclosure Schedules, the Company has no Liabilities relating to the Business
due or to become due except (a) Liabilities relating to the Business that are
reflected in the Company Financial Statements which have not been paid or
discharged since the Company Financial Statement Date, and (b) Liabilities
relating to the Business incurred in the Ordinary Course of Business since the
Company Financial Statement Date (none of which relates to any default under any
Contract or Lease, breach of warranty, tort, infringement or violation of any
Law or Order or arose out of any Legal Proceeding) and none of which would have
a Material Adverse Effect.
 
 
15

--------------------------------------------------------------------------------

 
3.9 Taxes.
 
(a) Filing of Tax Returns. Except as set forth on Schedule 3.9(a) of the
Disclosure Schedules, the Company has duly and timely filed (or caused to be
filed) with the appropriate taxing authorities all Tax Returns required to be
filed through the Closing Date. All such Tax Returns filed are complete and
accurate in all respects. Except as set forth on Schedule 3.9(a) of the
Disclosure Schedules, the Company is not currently the beneficiary of any
extension of time within which to file any Tax Return. No claim has ever been
made against the Company or its assets by an authority in a jurisdiction where
the Company does not file Tax Returns such that the Company is or may be subject
to taxation by that jurisdiction.
 
(b) Payment of Taxes. Except as set forth on Schedule 3.9(b) of the Disclosure
Schedules, all Taxes owed and due by the Company (whether or not shown on any
Tax Return) have been paid. The unpaid Taxes of the Company, if any, (i) did
not, as of the date of its Interim Balance Sheet, exceed the reserve for Tax
liability (excluding any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of its
Interim Balance Sheet (rather than in any notes thereto), and (ii) have not
exceeded that reserve as adjusted for operations and transactions through the
Closing Date in accordance with the past custom and practice of the Company in
filing its Tax Returns. Since the Interim Balance Sheet Date, the Company has
not (i) incurred any Liability for Taxes other than in the Ordinary Course of
Business or (ii) paid Taxes other than Taxes paid on a timely basis and in a
manner consistent with past custom and practice.
 
(c) Audits, Investigations, Disputes or Claims. Except as set forth on Schedule
3.9(c) of the Disclosure Schedules, no deficiencies for Taxes are claimed,
proposed or assessed by any taxing or other governmental authority against the
Company, and there are no pending or, to the Knowledge of the Company,
threatened audits, investigations, disputes or claims or other actions for or
relating to any Liability for Taxes with respect to the Company, and there are
no matters under discussion by or on behalf of the Company with any Regulatory
Authority, or known to the Company, with respect to Taxes that are likely to
result in an additional Liability for Taxes with respect to the Company. Audits
of federal, state and local Tax Returns by the relevant taxing authorities have
been completed for the periods set forth on Schedule 3.9(c) of the Disclosure
Schedules, and, except as set forth thereon, none of the Company, any Subsidiary
thereof, or any predecessor thereof has been notified that any taxing authority
intends to audit a Tax Return for any other period. The Company has delivered to
Parent complete and accurate copies of the Company’s federal, state and local
Tax Returns for the years ended December 31, 2006 and 2007 as well as complete
and accurate copies of all examination reports and statements of deficiencies
assessed against or agreed to by the Company at any time. The Company has not
waived any statute of limitations in respect of Taxes or agreed to any extension
of time with respect to a Tax assessment or deficiency. No power of attorney
granted by the Company with respect to any Taxes is currently in force.
 
(d) Lien. There are no Liens for Taxes (other than for current Taxes not yet due
and payable) on any assets or capital stock of the Company.
 
 
16

--------------------------------------------------------------------------------

 
(e) Tax Elections. All material elections with respect to Taxes affecting the
Company or any of its respective assets as of the Closing Date are set forth on
Schedule 3.9(e) of the Disclosure Schedules. The Company has not: (i) consented
at any time under Section 341(f)(1) of the Code to have the provisions of
Section 341(f)(2) of the Code apply to any disposition of any of its assets;
(ii) agreed, and is not required, to make any adjustment under Section 481(a) of
the Code by reason of a change in accounting method or otherwise; (iii) made an
election, and is not required, to treat any of its assets as owned by another
Person pursuant to the provisions of Section 168(f) of the Code or as tax-exempt
bond financed property or tax-exempt use property within the meaning of Section
168 of the Code; (iv) acquired, and does not own, any assets that directly or
indirectly secure any debt the interest on which is tax exempt under Section
103(a) of the Code; (v) made a consent dividend election under Section 565 of
the Code; or (vi) made any of the foregoing elections and is not required to
apply any of the foregoing rules under any comparable state or local Tax
provision.
 
(f) Prior Affiliated Groups. The Company is not and has never been a member of
an affiliated group of corporations within the meaning of Section 1504 of the
Code. The Company does not have any Liability for the Taxes of any Person (i)
under Treasury Regulations Section 1.1502-6 (or any similar provision of state,
local or foreign law), (ii) as a transferee or successor, (iii) by Contract, or
(iv) otherwise.
 
(g) Tax Sharing Agreements. There are no agreements for the sharing of Tax
liabilities or similar arrangements (including indemnity arrangements) with
respect to or involving the Company (or any of its Subsidiaries) or any of its
assets or the Business, and, after the Closing Date, neither the Company nor any
of its assets or the Business shall be bound by any such Tax-sharing agreements
or similar arrangements or have any Liability thereunder for amounts due in
respect of periods prior to the Closing Date.
 
(h) Partnerships and Single Member LLCs. Except as set forth on Schedule 3.9(h)
of the Disclosure Schedules, the Company (i) is not subject to any joint
venture, partnership, or other arrangement or contract which is treated as a
partnership for Tax purposes, (ii) does not own a single member limited
liability company which is treated as a disregarded entity, (iii) is not a
shareholder of a “controlled foreign corporation” as defined in Section 957 of
the Code (or any similar provision of state, local or foreign law) and (iv) is
not a “personal holding company” as defined in Section 542 of the Code (or any
similar provision of state, local or foreign law).
 
(i) No Withholding. The Company has not been a United States real property
holding corporation within the meaning of Section 897(c)(2) of the Code during
the applicable period specified in Section 897 of the Code. The Company has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, shareholder or other third party. The transactions contemplated herein
are not subject to the tax withholding provisions of Section 3406 of the Code,
or of Subchapter A of Chapter 3 of the Code or of any other provision of law.
 
(j) International Boycott. The Company has not participated in and is not
participating in an international boycott within the meaning of Section 999 of
the Code.
 
 
17

--------------------------------------------------------------------------------

 
(k) Permanent Establishment. Except as set forth on Schedule 3.9(k) of the
Disclosure Schedules, the Company does not have and has never had a permanent
establishment in any foreign country, as defined in any applicable Tax treaty or
convention between the United States and such foreign country.
 
(l) Parachute Payments. Except as set forth on Schedule 3.9(l) of the Disclosure
Schedules, the Company is not a party to any existing Contract, arrangement or
plan that has resulted or would result (upon the Closing or otherwise),
separately or in the aggregate, in the payment of any “excess parachute
payments” within the meaning of Section 280(G) of the Code.
 
(m) Tax Shelters. Neither the Company nor any Subsidiary has participated in and
the Company is not now participating in, any transaction described in Section
6111(c) or (d) of the Code or Section 6112(b) of the Code or the Treasury
Regulations thereunder, or in any reportable transaction described in such
regulations.
 
3.10 Intellectual Property; Software.
 
(a) Schedule 3.10(a) of the Disclosure Schedules sets forth a true, correct and
complete list of all Intellectual Property owned by the Company (the “Owned
Proprietary Rights”). Schedule 3.10(a) of the Disclosure Schedules also lists
each material license for Intellectual Property licensed by the Company (the
“Licensed Proprietary Rights”).
 
(b) (i) The operation of the Business, including the use of the Owned
Proprietary Rights, does not infringe or misappropriate or otherwise materially
violate the Intellectual Property rights of any third party, and no claim is
pending or, to the knowledge of the Company, threatened against the Company
alleging any of the foregoing, (ii) the Company owns, or with respect to the
Licensed Proprietary Rights, licenses all of the Intellectual Property necessary
for the conduct of the Business, and (iii) except for the Owned Proprietary
Rights and the Licensed Proprietary Rights, no material right, license, lease,
consent, or other agreement is required with respect to any Intellectual
Property for the conduct of the Business.
 
(c) Except as set forth on Schedule 3.10(c) of the Disclosure Schedules, or
licenses that are immaterial to the Ordinary Course of Business of the Company,
the Company is (i) the sole owner of the entire and unencumbered right, title
and interest in and to each item of the Owned Proprietary Rights, and (ii)
entitled to use the Owned Proprietary Rights and Licensed Proprietary Rights in
the ordinary course of its business to the extent such rights are used in the
operation of the Business. The Company has legally secured all Licensed
Proprietary Rights (including, without limitation, any promotion, production,
exhibition and similar rights currently exploited by the Company, and any
Licensed Proprietary Rights embodied in the Contracts listed on Schedule 3.11 of
the Disclosure Schedules), and to the Company’s Knowledge, the respective
licensors of such Licensed Proprietary Rights (including, without limitation,
any promotion, production, exhibition and similar rights currently exploited by
the Company) have valid title to all such rights.
 
 
18

--------------------------------------------------------------------------------

 
(d) The Owned Proprietary Rights and Licensed Proprietary Rights include all of
the material Intellectual Property used in the Business, and there are no other
items of Intellectual Property that are material to the Business.
 
(e) The Company has made available to Parent all material correspondence and all
written opinions in its possession relating to potential infringement or
misappropriation (i) by the Company of any Intellectual Property rights of any
third party or (ii) by any third party of any of the Owned Proprietary Rights or
Licensed Proprietary Rights.
 
(f) To the Knowledge of the Company, (i) no third party is engaging in any
activity that infringes or misappropriates the Owned Proprietary Rights or
Licensed Proprietary Rights and (ii) the Company has not granted any material
license or other right to any third party with respect to the Owned Proprietary
Rights or Licensed Proprietary Rights.
 
(g) The Company has a license to use all software development tools, library
functions, compilers and other third-party software that are used in the
operation of the Business and are material to the Business, taken as a whole.
 
3.11 Contracts; No Defaults.
 
(a) Schedule 3.11(a) of the Disclosure Schedules sets forth a complete and
accurate list, and the Company has made available to Parent true and complete
copies, of all executory Contracts of the Company in the following categories:
 
(i) Contracts that involve performance of services or delivery of goods by the
Company during any twelve (12) month period of an amount or value, individually
or, for a series of related Contracts, in the aggregate, in excess of Five
Thousand Dollars ($5,000);
 
(ii) Contracts that were not entered into in the Ordinary Course of Business;
 
(iii) Leases (including Leases of Tangible Personal Property) of the Company and
other Contracts, in each case, affecting the ownership of, leasing of, title to,
use of, or any leasehold or other interest in, any real or personal property
(except personal property leases and installment and conditional sales
agreements having a value per item or aggregate payments, in each case, of less
than Five Thousand Dollars ($5,000) and with terms of less than one year);
 
(iv) Licensing agreements of the Company, if any, and other Contracts, in each
case, with respect to patents, trademarks, copyrights or other Intellectual
Property as well as the forms of all agreements with current or former
employees, consultants or contractors regarding the appropriation of, or the
non-disclosure of, any of the Intellectual Property set forth on Schedule
3.10(a) of the Disclosure Schedules;
 
(v) collective bargaining agreements of the Company and other Contracts, in each
case, to or with any labor union or other employee representative of a group of
employees and each other written employment or consulting agreement with any
employees or consultants;
 
 
19

--------------------------------------------------------------------------------

 
(vi) joint ventures or partnerships (however named) of the Company and other
Contracts, in each case, involving a sharing of profits, losses, costs or
liabilities by the Company with any other Person;
 
(vii) Contracts containing covenants that in any way purport to restrict the
business activity of the Company or limit the freedom of the Company to engage
in any line of business or to compete with any Person or that subjects the
Company to confidentiality or non-disclosure obligations;
 
(viii) Contracts providing for payments to or by any Person based on sales,
purchases or profits, other than direct payments for goods;
 
(ix) powers of attorney granted by or to the Company that are currently
effective and outstanding;
 
(x) Contracts entered into other than in the Ordinary Course of Business that
contain or provide for an express undertaking by the Company to be responsible
for consequential damages;
 
(xi) Contracts for capital expenditures relating to the Business in excess of
Five Thousand Dollars ($5,000) individually or Ten Thousand Dollars ($10,000) in
the aggregate;
 
(xii) Contracts which, to the Knowledge of the Company, will result in a
material loss to the Company;
 
(xiii) Contracts between the Company and any of its former or current
stockholders or shareholders, directors, officers and employees (other than
standard employment agreements previously furnished to or approved by Parent and
other than option and warrant agreements with the Company’s officers, directors
and employees);
 
(xiv) written warranties, guaranties, and/or other similar undertakings with
respect to contractual performance extended by the Company, other than in the
Ordinary Course of Business; and
 
(xv) each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.
 
(b) To the Knowledge of the Company, no officer, director, agent, employee,
consultant or contractor of the Company is bound by any Contract that purports
to limit the ability of such officer, director, agent, employee, consultant or
contractor to (i) engage in or continue any conduct, activity or practice
relating to the Business or (ii) assign to the Company or to any other Person
any rights to any invention, improvement or discovery.
 
 
20

--------------------------------------------------------------------------------

 
(c) To the Knowledge of the Company, each Contract set forth on Schedule 3.11(a)
of the Disclosure Schedules is in full force and effect and is valid and
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting creditors’ rights generally and the general principles of equity,
regardless of whether asserted in a proceeding in equity or at law.
 
(d) To the Knowledge of the Company:
 
(i) the Company is, and at all times has been, in compliance with all material
terms and requirements of each Contract set forth on Schedule 3.11(a) of the
Disclosure Schedules under which the Company has or had any obligation or
Liability or by which the Company or any of the assets owned or used by the
Company is or was bound;
 
(ii) each other Person that has or had any obligation or Liability under any
Contract set forth on Schedule 3.11(a) of the Disclosure Schedules under which
the Company has or had any rights is, and has been, in compliance with all
material terms and requirements of such Contract;
 
(iii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) may contravene, conflict with, or result in a violation or
breach of, or give the Company or any other Person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify, any Contract set forth on
Schedule 3.11(a) of the Disclosure Schedules; and
 
(iv) the Company has not given to or received from any other Person, any written
or, to the Knowledge of the Company, other notice or other communication
regarding any actual, alleged, possible or potential violation or breach of, or
default under, any Contract set forth on Schedule 3.11(a) of the Disclosure
Schedules.
 
(e) There are no renegotiations of, attempts to renegotiate, or outstanding
rights to renegotiate any material amounts paid or payable to the Company under
current or completed Contracts, as applicable, with any Person and no such
Person has made written demand for such renegotiation.
 
(f) Contracts relating to the provision of products or services by the Company
have been entered into in the Ordinary Course of Business and have been entered
into without the commission of any act alone or in concert with any other
Person, or any consideration having been paid or promised, that is or would be
in violation of any Laws.
 
(g) The Company has no reason to believe that the products and services called
for by any unfinished Contract cannot be supplied in accordance with the terms
of such Contract, including time specifications, and has no reason to believe
that any unfinished Contract will upon performance by the Company result in a
loss to the Company.
 
(h) All of the Contracts set forth on Schedule 3.11(a) of the Disclosure
Schedules are assignable to the Surviving Corporation without the consent of any
other Person, except as specifically noted on Schedule 3.5 of the Disclosure
Schedules.
 
 
21

--------------------------------------------------------------------------------

 
3.12 Employee Benefits.
 
(a) Schedule 3.12(a) of the Disclosure Schedules sets forth a complete list of
all Employee Plans (i) covering employees, directors or consultants or former
employees, directors or consultants in, or related to, the Business and/or (ii)
with respect to which Surviving Corporation may incur any Liability. The Company
has delivered or made available to Parent true and complete copies of all
Employee Plans, including written interpretations thereof and written
descriptions thereof which have been distributed to the Company’s employees and
for which the Company has copies, all annuity contracts or other funding
instruments relating thereto, and a complete description of all Employee Plans
which are not in writing.
 
(b) Neither the Company nor any ERISA Affiliate sponsors, maintains, contributes
to or has an obligation to contribute to, or has sponsored, maintained,
contributed to or had an obligation to contribute to, any Pension Plan subject
to Title IV of ERISA, or any Multiemployer Plan.
 
(c) Each Welfare Plan which covers or has covered employees or former employees
of the Company or of its Affiliates in the Business and which is a “group health
plan,” as defined in Section 607(1) of ERISA, has been operated in compliance
with provisions of Part 6 of Title I, Subtitle B of ERISA and Section 4980B of
the Code at all times.
 
(d) There is no Legal Proceeding or Order outstanding, relating to or seeking
benefits under any Employee Plan set forth on Schedule 3.12(a) of the Disclosure
Schedules, which is pending, threatened or anticipated against the Company, any
ERISA Affiliate or any Employee Plan.
 
(e) Neither the Company nor any ERISA Affiliate has any liability for unpaid
contributions under Section 515 of ERISA with respect to any Welfare Plan (i)
covering employees, directors or consultants or former employees, directors or
consultants in, or related to, the Business and (ii) with respect to which
Surviving Corporation may incur any Liability.
 
(f) There are no Liens arising under the Code or ERISA with respect to the
operation, termination, restoration or funding of any Employee Plan set forth on
Schedule 3.12(a) of the Disclosure Schedules, or arising in connection with any
excise tax or penalty tax with respect to such Employee Plan.
 
(g) Each Employee Plan set forth on Schedule 3.12(a) of the Disclosure Schedules
has at all times been maintained in all material respects, by its terms and in
operation, in accordance with all applicable laws, including, without
limitation, ERISA and the Code.
 
(h) The Company and its ERISA Affiliates have made full and timely payment of
all amounts required to be contributed under the terms of each Employee Plan and
applicable Law or required to be paid as expenses or as Taxes under applicable
Laws, under such Employee Plan, and the Company and its ERISA Affiliates shall
continue to do so through the Closing Date.
 
(i) The Company has no Employee Plan intended to qualify under Section 401 of
the Code.
 
 
22

--------------------------------------------------------------------------------

 
(j) Neither the execution and delivery of this Agreement or other related
agreements by the Company nor the consummation of the Transactions will result
in the acceleration or creation of any rights of any person to benefits under
any Employee Plan (including, without limitation, the acceleration of the
vesting or exercisability of any stock options, the acceleration of the vesting
of any restricted stock, the acceleration of the accrual or vesting of any
benefits under any Pension Plan or the acceleration or creation of any rights
under any severance, parachute or change in control agreement).
 
(k) Neither the Company nor any ERISA Affiliate has incurred any liability with
respect to any Employee Plan, which may create, or result in any liability to
Surviving Corporation.
 
3.13 Labor Matters; Employees. Except as set forth on Schedule 3.13 of the
Disclosure Schedules, the Company is not a party to any collective bargaining or
other labor Contract. There has not been, there is not presently pending or
existing, and, to the Knowledge of the Company, there is not threatened (i) any
strike, slowdown, picketing, work stoppage or employee grievance process against
the Company or the Business; (ii) any Legal Proceeding against or affecting the
Company or the Business relating to the alleged violation of any Law or Order
pertaining to labor relations or employment matters; or (iii) union organizing
campaign or any application for certification of a collective bargaining agent.
No event has occurred or circumstance exists that could provide the basis for
any work stoppage or other labor dispute. There is no lockout of any employees
by the Company, and no such action is contemplated by the Company. The Company
has complied with all material Laws relating to employment, equal employment
opportunity, nondiscrimination, harassment, retaliation, immigration, wages,
hours, benefits, collective bargaining, the payment of social security and
similar Taxes, occupational health and safety, and plant closing. The Company is
not liable for the payment of any compensation, damages, Taxes, fines, penalties
or other amounts (including, without limitation, amounts related to workplace
safety and insurance), however designated, for failure to comply with any of the
foregoing Laws.
 
3.14 Legal Proceedings. There is no Legal Proceeding or Order (a) pending or, to
the Knowledge of the Company, threatened or anticipated against or affecting the
Company, its assets or the Business (or to the Knowledge of the Company, pending
or threatened, against any of the officers, directors or employees of the
Company with respect to their business activities related to or affecting the
Business); (b) that challenges or that may have the effect of preventing, making
illegal, delaying or otherwise interfering with any of the Transactions; or (c)
related to the Business or the Company’s assets to which the Company is
otherwise a party. To the Knowledge of the Company, there is no reasonable basis
for any such Legal Proceeding or Order. Except as set forth on Schedule 3.14 of
the Disclosure Schedules, to the Knowledge of the Company, no officer, director,
agent or employee of the Company is subject to any Order that prohibits such
officer, director, agent or employee from engaging in or continuing any conduct,
activity, or practice relating to the Business. Except as set forth on Schedule
3.14, neither the Company, its assets or the Business is subject to any Order of
any Regulatory Authority and the Company is not engaged in any Legal Proceeding
to recover monies due it or for damages sustained by it. The Company is not and
has not been in default with respect to any Order, and there are no unsatisfied
judgments against the Company, its assets or the Business. There is not a
reasonable likelihood of an adverse determination of any pending Legal
Proceedings. There are no Orders or agreements with, or Liens by, any Regulatory
Authority or quasi-governmental entity relating to any environmental Law, which
regulate, obligate, bind or in any way affect the Company or any property on
which the Company operates the Business.
 
 
23

--------------------------------------------------------------------------------

 
3.15 Compliance with Law.
 
(a) The Company, to its Knowledge, and the conduct of the Business are and at
all times have been in compliance with all Laws or Orders applicable to them or
to the conduct and operations of the Business. The Company has not received any
notice to the effect that, or otherwise been advised of (i) any actual, alleged,
possible or potential violation of, or failure to comply with, any such Laws or
Orders or (ii) any actual, alleged, possible or potential obligation on the part
of the Company to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature. No event has occurred or circumstance exists that
(with or without notice or lapse of time) (i) may constitute or result in a
violation by the Company of, or a failure on the part of the Company, any such
Laws or Orders or (ii) may give rise to any obligation on the part of the
Company to undertake, or to bear all or any portion of the cost of, any remedial
action of any nature, except, in either case separately or the cases together,
where such violation or failure to comply could not reasonably be expected to
have a Material Adverse Effect.
 
(b) None of the Company, or any of its directors, officers or Representatives or
to the Knowledge of the Company, any employee or other Person affiliated with or
acting for or on behalf of the Company, has, directly or indirectly, (i) made
any contribution, bribe, rebate, payoff, influence payment, kickback or other
payment to any Person, private or public, regardless of form, whether in money,
property or services (A) to obtain favorable treatment in securing business, (B)
to pay for favorable treatment for business secured, (C) to obtain special
concessions or for special concessions already obtained, for or in respect of
the Company or any of its Affiliates or (D) in violation of any Laws of the
United States (including, without limitation, the Foreign Corrupt Practices Act
of 1977, as amended (15 U.S.C. Sections 78dd-1 et seq.)) or any laws of any
other country having jurisdiction; or (ii) established or maintained any fund or
asset that has not been recorded in the Books and Records of the Company.
 
3.16 Permits. Schedule 3.16(a) of the Disclosure Schedules sets forth a complete
list of all Permits held by the Company or used in the conduct of the Business,
and such Permits collectively constitute all of the Permits necessary for the
Company to lawfully conduct and operate the Business, as it is presently
conducted and to permit the Company to own and use its assets in the manner in
which they are presently owned and used. Except as set forth on Schedule 3.16(b)
of the Disclosure Schedules, the Company is and at all times has been in
compliance with all material Permits applicable to it or to the conduct and
operations of the Business. The Company has not received any notice to the
effect that, or otherwise been advised of (i) any actual, alleged, possible or
potential violation of, or failure to comply with, any such Permits or (ii) any
actual, alleged, possible or potential revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any Permit set forth on
or required to be set forth on Schedule 3.16(a) of the Disclosure Schedules. No
event has occurred, and to the Company’s Knowledge no circumstance exists, that
(with or without notice or lapse of time) (i) may constitute or result directly
or indirectly in a violation by the Company of, or a failure on the part of the
Company to comply with, any such Permits or (ii) result directly or indirectly
in the revocation, withdrawal, suspension, cancellation or termination of, or
any modification to, any Permit set forth on or required to be set forth on
Schedule 3.16(a) of the Disclosure Schedules. All applications for or renewals
of all Permits have been timely filed and made and no Permit will expire or be
terminated as a result of the consummation of the transactions contemplated by
this Agreement. No present or former shareholder, director, officer or employee
of the Company or any Affiliate thereof, or any other Person, owns or has any
proprietary, financial or other interest (direct or indirect) in any Permit that
the Company owns, possesses or uses.
 
 
24

--------------------------------------------------------------------------------

 
3.17 Absence of Certain Changes. Except as set forth on Schedule 3.17 of the
Disclosure Schedules, since the Company Financial Statement Date, there has not
been any: (a) Material Adverse Effect and no event has occurred and no
circumstance exists that may result in a Material Adverse Effect other than
Material Adverse Effects resulting from historical seasonality of the Business;
(b) purchase, redemption, retirement or other acquisition by the Company of any
capital stock or other equity interest of the Company; (c) amendments to the
Articles of Incorporation and Bylaws of the Company; (d) payment or increase by
the Company of any bonuses, salaries or other compensation (including management
or other similar fees) or entry into any employment, severance or similar
Contract with any employee engaged in the Business and which the Surviving
Corporation is required to hire after Closing, other than increases in salary to
employees made in the Ordinary Course of Business; (e) adverse change in
employee relations which has or is reasonably likely to have a Material Adverse
Effect; (f) damage to or destruction or loss of any of the assets or property of
the Company relating to the Business, whether or not covered by insurance, that
could reasonably be expected to constitute a Material Adverse Effect on the
Business; (g) entry into, termination or acceleration of, or receipt of notice
of termination by the Company of (1) any material license, distributorship,
dealer, sales representative, joint venture, credit or similar agreement
relating to the Business, or (2) any Contract or transaction involving a
Liability by or to the Company for which the Surviving Corporation may be liable
after the Closing (other than the Liabilities set forth on Schedule 3.8,
Liabilities reflected on in the Interim Balance Sheet which have not been paid
or discharged since the Interim Balance Sheet Date, and Liabilities relating to
the Business incurred in the Ordinary Course of Business since the Interim
Balance Sheet Date); (h) sale (other than sales of inventory in the Ordinary
Course of Business, if any), lease or other disposition of any of the assets or
property of the Company relating to the Business; (i) mortgage, pledge or
imposition of any Lien on any assets or property of the Company relating to the
Business, including the sale, lease or other disposition of any of its
Intellectual Property relating to the Business; (j) (1) delay or failure to
repay when due any obligation of the Company, which delay or failure could have
a Material Adverse Effect on the Company, other than such items as have been
specifically documented to Parent in writing or (2) delay or failure to repay
when due any obligation of the Company which delay or failure could have a
Material Adverse Effect on the Company, the Business or on any assets or
property of the Company relating to the Business; (k) cancellation or waiver by
the Company of any claims or rights with a value to the Company relating to the
Business in excess of Five Thousand Dollars ($5,000) individually or in the
aggregate; (l) failure by the Company to use reasonable efforts to preserve
intact the current business organization of the Company relating to the
Business, and maintain the relations and goodwill with its suppliers, customers,
landlords, creditors, employees, licensors, resellers, distributors, agents and
others having business relationships with them relating to the Business where
such failure could reasonably be expected to have a Material Adverse Effect on
the Company; (m) licensing out on an exclusive basis or other than in the
Ordinary Course of Business, disposition or lapsing of any Intellectual Property
or any disclosure to any Person of any trade secret or other confidential
information without appropriate protections in place; (n) change in the
accounting methods, principles or practices used by the Company; (o) capital
expenditures by the Company relating to the Business in excess of $20,000
individually or $50,000 in the aggregate; or (p) agreement, whether oral or
written, by the Company with respect to or to do any of the foregoing other than
as expressly provided for herein.
 
3.18 Insurance. Schedule 3.18 of the Disclosure Schedules sets forth a complete
and accurate list (showing as to each policy or binder the carrier, policy or
binder the carrier, policy number, coverage limits, expiration dates, annual
premiums and a general description of the type of coverage provided) of all
policies or binders of insurance of any kind or nature covering the Company, the
Business, or any employees, properties or assets of the Company relating to the
Business, including, without limitation, policies of life, disability, fire,
theft, workers compensation, employee fidelity and other casualty and liability
insurance. All such policies are in full force an effect. The Company is not in
default under any of such policies or binders, and the Company has not failed to
give any notice or to present any claim under any such policy or binder in a due
and timely fashion.
 
3.19 Restrictions on Business Activities. There is no agreement, judgment,
injunction, order or decree binding upon the Company or any of its Subsidiaries
which has the effect of prohibiting or materially impairing (a) any current or
future business practice of the Company or any of its Subsidiaries or (b) any
acquisition of any Person or property by the Company or any of its Subsidiaries,
except in each of clauses (a) and (b) for any such prohibitions or impairments
that would not reasonably be expected to have a Material Adverse Effect.
 
3.20 Related Party Transactions. Except as set forth on Schedule 3.20 of the
Disclosure Schedules, none of the Company, any Affiliate thereof, holders of the
capital stock or other ownership interest of the Company or any Affiliate or
Family Member thereof is presently or has, since the Interim Financial
Statements, borrowed any moneys from or has any outstanding debt or other
obligations to the Company or is presently a party to any transaction with the
Company relating to the Business. Except as set forth on Schedule 3.20 of the
Disclosure Schedules, none of the Company, any Affiliate thereof, or any
director, officer or key employee of any such Persons (a) owns any direct or
indirect interest of any kind in (except for ownership of less than 1% of any
public company, provided, that such owner’s role is that solely of a passive
investor), or controls or is a director, officer, employee or partner of,
consultant to, lender to or borrower from, or has the right to participate in
the profits of, any Person which is (i) a competitor, supplier, customer,
landlord, tenant, creditor or debtor of the Company, (ii) engaged in a business
related to the Business or (iii) a participant in any transaction to which the
Company is a party, or (b) is a party to any Contract with the Company. Except
as set forth on Schedule 3.20 of the Disclosure Schedules, the Company has no
Contract or understanding with any officer, director or key employee of the
Company or any of the Company’s shareholders or any Affiliate or Family Member
thereof with respect to the subject matter of this Agreement, the consideration
payable hereunder or any other matter.
 
3.21 Brokers or Finders. Except as set forth on Schedule 3.21 of the Disclosure
Schedules, all negotiations relative to this Agreement and the transactions
contemplated hereby have been carried out by the Company or its Affiliates in
connection with the transactions contemplated by this Agreement, and neither the
Company, or Affiliates has incurred any obligation to pay any brokerage or
finder’s fee or other commission in connection with the transaction contemplated
by this Agreement.
 
 
25

--------------------------------------------------------------------------------

 
3.22 No Other Agreements. Except as set forth on Schedule 3.22 of the Disclosure
Schedules, and other than this Agreement or any agreement contemplated hereby,
neither the Company, nor any of its stockholders, officers, directors or
Affiliates has any legal obligation, absolute or contingent, to any other Person
to sell, assign or transfer any capital stock of or other equity interest (other
than warrants or options in favor of the Company’s officers, directors or
employees, if any) in the Company or to effect any merger, consolidation or
other reorganization of the Company or to enter into any agreement with respect
thereto.
 
3.23 Disclosure. No representation or warranty of the Company in this Agreement
or in any Ancillary Agreement and no statement in any certificate furnished or
to be furnished by the Company pursuant to this Agreement contained, contains or
will contain on the date such agreement or certificate was or is delivered, or
on the Closing Date, any untrue statement of a material fact, or omitted, omits
or will omit on such date to state any material fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading.
 
3.24 Real Property; Title to Property.
 
(a) The Company does not own any real property or any interest, other than a
leasehold interest, in any real property. Schedule 3.24(a) of the Disclosure
Schedules lists and describes all real property leased by the Company and its
Subsidiaries and all subleases thereto. Except for Leases and subleases listed
on Schedule 3.24(a) of the Disclosure Schedules, there are no leases, subleases,
licenses, occupancy agreements, options, rights, concessions or other agreements
or arrangements, written or oral, granting to any Person the right to purchase,
use or occupy any real property used in connection with the Business or any
portion thereof or interest in any such real property.
 
(b) The Company and its Subsidiaries have good and marketable title to all of
its properties, interests in properties and assets, real and personal, reflected
in the Company Financial Statements or acquired after the Company Financial
Statement Date, or with respect to leased properties and assets, valid leasehold
interests in, free and clear of all mortgages, liens, pledges, charges or
encumbrances of any kind or character, except (i) Liens for current Taxes not
yet due and payable or which are being contested by the Company in good faith,
(ii) such imperfections of title, liens and easements as do not and will not
materially detract from or interfere with the use of the properties subject
thereto or affected thereby, or otherwise materially impair business operations
involving such properties, (iii) Liens securing debt which is reflected on the
Company Financial Statements, and (iv) any Liens set forth on Schedule 3.24 of
the Disclosure Schedules. The properties and equipment of the Company that are
used in the operation of the Business are in good operating condition subject to
normal wear and tear. All material properties used in the Business are reflected
in the Company Financial Statements.
 
3.25 Conduct of Business. Prior to the Closing Date, the Company shall conduct
its business in the normal course, and shall not sell, pledge, or assign any
assets, without the prior written approval of Parent, except in the regular
course of business. Except as otherwise provided herein, the Company shall not
amend its Articles of Incorporation or ByLaws, declare dividends, redeem or sell
stock or other securities, acquire or dispose of fixed assets, change employment
terms, enter into any material or long-term contract, guarantee obligations of
any third party, settle or discharge any material balance sheet receivable for
less than its stated amount, pay more on any liability than its stated amount or
enter into any other transaction other than in the regular course of business.
 
 
26

--------------------------------------------------------------------------------

 
3.26 Restricted Securities. The Selling Stockholders hereby acknowledge and
understand that the shares of Parent Common Stock issuable to the Selling
Stockholders, as the Merger Stock Consideration, pursuant to the Merger shall be
restricted securities and agree that such restricted securities may not be sold,
offered for sale, transferred, pledged, hypothecated or otherwise disposed of
except in compliance with the Securities Act, and all other applicable
securities laws and regulations.
 
3.27 Accredited Investor. Each Selling Stockholder represents and warrants as
follows:
 
(a) Such Selling Stockholder is an “accredited investor” as defined in Rule
501(a) of Regulation D, promulgated under the Securities Act;
 
(b) Such Selling Stockholder has sufficient knowledge and experience in
investing in companies similar to Parent so as to be able to evaluate the risks
and merits of its investment in Parent and it is able financially to bear the
risks thereof;
 
(c) Such Selling Stockholder has sufficient knowledge and experience in
investing in companies similar to Parent so as to be able to evaluate the risks
and merits of its investment in Parent and it is able financially to bear the
risks thereof, has adequate means of providing for its current financial needs
and possible contingencies that may face it and has no need for liquidity in its
investment in Parent;
 
(d) It is the present intention that the shares of Parent Common Stock being
acquired by the Selling Stockholder pursuant to the transactions contemplated by
this Agreement are being acquired for investment and not with a present view to
or for sale in connection with any distribution thereof; and
 
(e) The Selling Stockholder further represents that he does not presently have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or any third person with respect
to the shares of Parent Common Stock being acquired under this Agreements.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
 
Except as set forth on the Disclosure Schedules, Parent and Merger Sub hereby,
jointly and severally, represent and warrant to the Company that the statements
contained in this Article 4 are true, complete and correct as of the date of
this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Article 4, except in the case of representations
and warranties stated to be made as of the date of this Agreement or as of
another date and except for changes contemplated or permitted by this
Agreement).
 
 
27

--------------------------------------------------------------------------------

 
4.1 Organization and Qualification. Each of Parent and Merger Sub is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is organized and has the requisite power and authority
to carry on its business as now being conducted, which such jurisdictions are
set forth on Schedule 4.1(a) of the Disclosure Schedules. Each of Parent and
Merger Sub is duly qualified or licensed to do business and is in good standing
in each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification or licensing necessary, other
than in such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) has not had and would not reasonably be
expected to have a Material Adverse Effect. Each of Parent and Merger Sub has
delivered to the Company complete and correct copies of their respective
articles of incorporation and bylaws, in each case as amended to the date
hereof.
 
4.2 Authorization; Enforceability. Each of Parent and Merger Sub have the
requisite power and authority, and have taken all action necessary, to execute,
deliver and perform their obligations under this Agreement and any Ancillary
Agreement to which either is a party and each other agreement, document,
instrument or certificate contemplated by this Agreement and/or any Ancillary
Agreement or to be executed by Parent and Merger Sub in connection with the
consummation of the Transactions, and to consummate the Transactions. The
execution and delivery by Parent and Merger Sub of this Agreement and any
applicable Ancillary Agreement, and the consummation by Parent and Merger Sub of
the Transactions contemplated hereby, and the performance by Parent and Merger
Sub of its obligations hereunder, have been duly and validly authorized by all
necessary corporate action on the part of Parent and Merger Sub, and no other
action on the part of each of Parent and Merger Sub is required to authorize the
execution, delivery and performance of this Agreement and the consummation by
each of Parent and Merger Sub of the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by each of Parent and
Merger Sub and constitutes a legal, valid and binding obligation of Parent and
Merger Sub enforceable against each in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization and other similar laws affecting creditors’ rights generally and
the general principles of equity, regardless of whether asserted in a proceeding
in equity or at law.
 
4.3 Non-contravention. Except as set forth on Schedule 4.3 hereto, the
execution, delivery and performance of this Agreement by each of Parent and
Merger Sub does not, and the consummation of the Transactions will not (a)
contravene, conflict with, or result in any violation or breach of any provision
of the articles of incorporation or bylaws of each of Parent and Merger Sub, (b)
contravene, conflict with, or result in a violation or breach of any provision
of any Law, (c) require any consent or other action by any Person under,
constitute a breach of or default under, or cause or permit the termination,
cancellation, acceleration or other change of any right or obligation or the
loss of any benefit to which either of Parent or Merger Sub is entitled under
any provision of any agreement or other instrument binding upon Parent or Merger
Sub or any license, franchise, permit, certificate, approval or other similar
authorization affecting, or relating in any way to, the assets, property or
business of either of Parent or Merger Sub, or (d) result in the creation or
imposition of any Lien on any of the assets or properties of either of Parent or
Merger Sub, which in the case of clauses (b) or (d) above would have a Material
Adverse Effect on either of Parent or Merger Sub or on the validity, binding
effect or enforceability of this Agreement, any Ancillary Agreement, or the
ability of either of Parent or Merger Sub to perform their obligations under
this Agreement or any applicable Ancillary Agreement.
 
 
28

--------------------------------------------------------------------------------

 
4.4 Consents and Approvals. Except as set forth on Schedule 4.4 of the
Disclosure Schedules, no consent, approval, authorization or order of,
registration or filing with, or notice to, any Regulatory Authority or any other
Person is necessary to be obtained, made or given by either of Parent or Merger
Sub in connection with their execution, delivery and performance of this
Agreement or any applicable Ancillary Agreement or for the consummation by each
of Parent or Merger Sub of the Transactions, except to the extent the failure to
obtain any such consent, approval, authorization or order or to make any such
registration or filing would not have a Material Adverse Effect on either of
Parent or Merger Sub or on the validity, binding effect or enforceability of
this Agreement or any Ancillary Agreement to which Parent or Merger Sub is a
party, or the ability of either of Parent or Merger Sub to perform their
obligations under this Agreement or any Ancillary Agreement.
 
4.5 Legal Proceedings. There are no Legal Proceedings pending, or to the
Knowledge of each of Parent or Merger Sub, threatened that are reasonably likely
to prohibit or restrain the ability of either of Parent or Merger Sub to enter
into this Agreement, any applicable Ancillary Agreement or consummate the
Transactions.
 
4.6 Brokers or Finders. Except as set forth on Schedule 4.6 of the Disclosure
Schedules, all negotiations relative to this Agreement and the transactions
contemplated hereby have been carried out by Parent and Merger Sub or their
Affiliates in connection with the transactions contemplated by this Agreement,
and neither Parent nor Merger Sub, or their Affiliates, has incurred any
obligation to pay any brokerage or finder’s fee or other commission in
connection with the transaction contemplated by this Agreement
 
4.7 Merger Stock Consideration. The Merger Stock Consideration issuable to the
Selling Stockholders pursuant to the terms of this Agreement, when issued as
contemplated hereunder, will be duly authorized, validly issued, fully paid and
non-assessable shares of Parent Common Stock. The offer and issuance by Parent
to the Selling Stockholders of the Merger Stock Consideration is exempt from
registration pursuant to Regulation D promulgated under the Securities Act.
 
4.8 Acknowledgement Regarding Selling Stockholders’ Acquisition of Parent Common
Stock. Parent hereby acknowledges that each Selling Stockholder is acting solely
in the capacity of an arm’s length seller with respect to the transactions
contemplated by this Agreement and that none of the Selling Stockholder is (i)
an officer or director of Parent, (ii) to the Knowledge of Parent, an
“affiliate” (as defined in Rule 144 promulgated under the Securities Act) of
Parent or any of Parent’s Subsidiaries, or (iii) to the Knowledge of Parent, a
“beneficial” owner of more than 10% of the shares of Parent Common Stock. Parent
further acknowledges that no Selling Stockholder has acted as a financial
advisor or fiduciary of Parent or any of its Subsidiaries (or in any similar
capacity) in respect of this Agreement and the transactions contemplated hereby.
Parent further represents that Parent’s decision to enter into this Agreement is
solely based on the independent evaluation by Parent and its Representatives.
 
 
29

--------------------------------------------------------------------------------

 
ARTICLE 5
PRE-CLOSING COVENANTS OF THE PARTIES
 
5.1 Key Employee Agreements. As soon as practicable following the execution of
this Agreement, but in any event prior to the Closing Date, each of the Selling
Stockholders shall execute and enter into employment agreements with the
Surviving Corporation, in substantially the forms attached hereto as Exhibit D
(the “Ballard Employment Agreement”), Exhibit E (the “Boulay Employment
Agreement”), and Exhibit F (the “Granath Employment Agreement,” and together
with Ballard Employment Agreement and Boulay Employment Agreement, the “Key
Employee Agreements”), subject to the terms and conditions set forth in each
such Key Employee Agreements.
 
5.2 Access to Information. The Parties shall provide to each other and their
respective representatives such financial, operating and other documents, data
and information relating to the Party, and their respective businesses,
properties, assets and liabilities, as each Party, or its representatives may
reasonably request. In addition, each Party hereby agrees to take all action
necessary to enable their respective representatives to review, inspect and
audit each Party’s business, properties, assets and liabilities and discuss them
with such Party’s officers, employees, independent accountants and counsel.
Notwithstanding any investigation that any Party may conduct of the other
Parties, or their respective businesses, properties, assets and liabilities,
each Party may fully rely on the other Party’s warranties, covenants and
indemnities set forth in this Agreement.
 
5.3 Consents and Approvals. As soon as practicable after execution of this
Agreement, the Parties shall use commercially reasonable efforts to obtain any
necessary consent, approval, authorization or order of, make any registration or
filing with or give any notice to, any Regulatory Authority or Person as is
required to be obtained, made or given by any Party to consummate the
transactions contemplated by this Agreement and the Ancillary Agreements.
 
5.4 Notification of Adverse Change and Certain Matters. Each Party shall
promptly notify the other Party of any material adverse change in the condition
(financial or otherwise) of such Party. Each Party shall promptly notify the
other Party of any fact, event, circumstance or action known to it that is
reasonably likely to cause such Party to be unable to perform any of its
covenants contained herein or any condition precedent in Article 7 not to be
satisfied, or that, if known on the date of this Agreement, would have been
required to be disclosed to another Party pursuant to this Agreement or the
existence or occurrence of which would cause any of the such Party’s
representations or warranties under this Agreement not to be correct and/or
complete. Each Party shall give prompt written notice to the other Party of any
adverse development causing a breach of any of the representations and
warranties in Articles 3 and 4 as of the date made.
 
5.5 Disclosure Schedule. Each Party shall, from time to time prior to Closing,
supplement the Disclosure Schedules attached hereto with additional information
that, if existing or known to it on the date of delivery to the other Party,
would have been required to be included therein. For purposes of determining the
satisfaction of any of the conditions to the obligations of any Party in Article
7, the Disclosure Schedules of such Party shall be deemed to include only (a)
the information contained therein on the date of this Agreement and (b)
information added to such Party’s Disclosure Schedule by written supplements
delivered prior to Closing by such Party, if such written supplements (i) are
accepted in writing by the receiving Party, or (ii) reflect actions taken or
events occurring after the date hereof prior to Closing.
 
 
30

--------------------------------------------------------------------------------

 
5.6 State Statutes. The Parties and their respective Board of Directors shall,
if any state takeover statute or similar law is or becomes applicable to the
Merger, this Agreement or any of the transactions contemplated by this
Agreement, use all reasonable efforts to ensure that the Merger and the other
transactions contemplated by this Agreement may be consummated as promptly as
practicable on the terms contemplated by this Agreement and otherwise to
minimize the effect of such statute or regulation on the Merger, this Agreement
and the transactions contemplated hereby.
 
5.7 Conduct of Business. During the period from the date of this Agreement and
continuing until the earlier of the termination of this Agreement pursuant to
the provisions of Article 9 hereof or the Closing, Parent shall direct the
day-to-day operations of the Company and approve all non-recurring transactions
and significant recurring transactions undertaken by the Company. Further,
during such period, the Company shall (unless otherwise required by this
Agreement or Parent has given its prior written consent to the Company) carry on
its business in the ordinary course consistent with past practice, pay its Taxes
and other obligations consistent with its past practices, pay or perform other
obligations when due consistent with its past practices, subject to any good
faith disputes over such Taxes and other obligations and, to the extent
consistent with the Business, use reasonable efforts and institute all policies
to preserve intact its present business organization, keep available the
services of its present officers and key employees, preserve its relationships
with customers, suppliers, distributors, licensors, licensees, independent
contractors and other Persons having business dealings with it and to cause its
Subsidiaries to do the same, all with the express purpose and intent of
preserving unimpaired its goodwill and ongoing businesses at the Closing. Parent
shall assume the risk of losses incurred, and the benefit of profits earned,
during such period, unless this Agreement is otherwise terminated pursuant to
Article 9 hereof.
 
5.8 No Solicitation. Until the earlier of the Closing or the date of termination
of this Agreement pursuant to the provisions of Article 9 hereof, neither the
Company, the Selling Stockholders nor any of their respective stockholders,
officers, directors, agents, investment bankers or other representatives of any
of them (collectively, the “Representatives”) will, directly or indirectly, (i)
solicit, engage in discussions or negotiate with any Person (regardless of who
initiates such discussions or negotiations), or take any other action intended
or designed to facilitate the efforts of any Person, other than the Parties
hereto, relating to the possible acquisition of the Company (whether by way of
purchase of capital stock, purchase of assets or otherwise) or any significant
portion of its capital stock or assets by any Person other than the Parties
hereto (an “Alternative Acquisition”), (ii) provide information with respect to
the Company to any Person relating to a possible Alternative Acquisition by any
Person, (iii) enter into an agreement with any Person providing for a possible
Alternative Acquisition, or (iv) make or authorize any statement, recommendation
or solicitation in support of any possible Alternative Acquisition by any
Person. The Company shall cause its Representatives to immediately cease and
cause to be terminated all existing discussions or negotiations with any Person
heretofore conducted with respect to any possible Alternative Acquisition.
 
 
31

--------------------------------------------------------------------------------

 
5.9 Confidentiality. Each of Parent, Merger Sub and the Company acknowledge and
agree that the terms and conditions described in this Agreement, including its
existence, as well as the non-public information and data furnished to them or
their respective Representatives from the first introduction of the Parties and
throughout the negotiation and drafting of this Agreement is confidential and
will not be disclosed to any third party, or used for any purpose not
specifically contemplated herein, without prior written consent of the other
Party, unless otherwise required by Law or unless it ceases to be confidential
through no breach of the receiving party.
 
5.10 Meeting of the Stockholders. Promptly after the date hereof, if required
under applicable law, each Party will take all action necessary in accordance
with its articles of incorporation and bylaws, or other charter or
organizational documents, to convene a meeting of their respective stockholders,
or seek the written consent of its stockholders to consider the adoption and
approval of this Agreement and approval of the Merger to be held as promptly as
practicable, but in any event prior to the Closing Date.
 
5.11 Continuing Employees. As soon as practicable following the execution of
this Agreement, but in any event prior to the Closing Date, Parent shall make
offers of employment to all employees of the Company existing as of the Closing
Date (other than the Selling Stockholders, the “Continuing Employees”), which
offers shall be based on same salary and benefits as presently provided by the
Company to such employees.
 
5.12 Pre-Closing Cooperation. Between the date of this Agreement and the Closing
Date, the Company shall, and Selling Stockholders shall cause the Company to,
(i) afford Parent and its Representatives full and free access to the Company’s
personnel, properties, Contracts, books and records, and other documents and
data, and (ii) cooperate with Parent and its Representatives, including
providing any relevant documents, in connection with an accounting review and
audit of the Company.
 
ARTICLE 6
POST-CLOSING COVENANTS OF THE PARTIES
 
6.1 Non-Competition. In connection with the sale of Company Common Stock and the
other transactions contemplated by this Agreement, Parent and each Selling
Stockholder agree to be bound by the non-competition provisions contemplated and
set forth in the Key Employee Agreements.
 
6.2 Post-Closing Cooperation. Following the Closing Date, the Selling
Stockholders shall cause the Company to cooperate with Parent and its
Representatives, including providing any relevant documents, in connection with
any post-Closing accounting review and audit of the Company.
 
6.3 SEC Reports. Following the Closing Date, Parent agrees to timely file all
reports required to be filed with the Securities and Exchange Commission
pursuant to the Securities Act and the Securities Exchange Act of 1934, as
amended.
 
 
32

--------------------------------------------------------------------------------

 
ARTICLE 7
CLOSING CONDITIONS
 
7.1 Conditions to Company and Selling Stockholder’s Obligations to Close. The
obligations of the Company and Selling Stockholders to consummate the
transactions provided for hereby are subject to the satisfaction, before or on
the Closing Date, of each of the conditions set forth below in this Section 7.1,
any of which may be waived by either of the Company and Selling Stockholders:
 
(a) Accuracy of Representations. All representations and warranties of each of
Parent and Merger Sub contained in this Agreement, the Ancillary Agreements and
any certificate delivered by any of them at or prior to Closing shall be, if
specifically qualified by materiality, true in all respects and, if not so
qualified, shall be true in all material respects, in each case on and as of the
Closing Date with the same effect as if made on and as of the Closing Date,
except for representations and warranties expressly stated to be made as of the
date of this Agreement or as of another date other than the Closing Date and
except for changes contemplated or permitted by this Agreement. Parent shall
have delivered to the Company a certificate dated the Closing Date to the
foregoing effect.
 
(b) Covenants. Parent and Merger Sub shall, in all material respects, have
performed and complied with each of the covenants, obligations and agreements
contained in this Agreement and the Ancillary Agreements that are to be
performed or complied with by them at or prior to Closing. Parent shall have
delivered to the Company a certificate dated the Closing Date to the foregoing
effect.
 
(c) Consents and Approvals. All consents, approvals, permits, authorizations and
orders required to be obtained from, and all registrations, filings and notices
required to be made with or given to any Regulatory Authority or Person as
provided herein, if any, shall have been so obtained or filed with such
Regulatory Authority or Person.
 
(d) Key Employee Agreements. The Key Employee Agreements shall have been
executed and delivered to the Company pursuant to Article 5 hereof.
 
(e) Continuing Employees. Parent shall have made offers of employment to the
Continuing Employees pursuant to Article 5 hereof.
 
(f) No Legal Proceedings. No injunction, action, suit or proceeding shall be
pending or threatened by or before any Regulatory Authority and no Law shall
have been enacted, promulgated or issued or deemed applicable to any of the
transactions contemplated by this Agreement and the Ancillary Agreements, which
would: (i) prevent consummation of any of the transactions contemplated by this
Agreement and the Ancillary Agreements; (ii) cause any of the transactions
contemplated by this Agreement and the Ancillary Agreements to be rescinded
following consummation; or (iii) have a Material Adverse Effect on a Party, the
Merger, this Agreement or the transactions contemplated hereby.
 
(g) Closing Deliverables. Parent and Merger Sub shall have delivered, or caused
to be delivered, to the Company those certificates set forth in Section 7.1(a)
and (b) hereof.
 
 
33

--------------------------------------------------------------------------------

 
7.2 Conditions to Parent and Merger Sub’s Obligations to Close. The obligations
of Parent and Merger Sub to consummate the transactions provided for hereby are
subject to the satisfaction, before or on the Closing Date, of each of the
conditions set forth below in this Section 7.2, any of which may be waived by
Parent:
 
(a) Accuracy of Representations. All representations and warranties of the
Company and of each Selling Stockholder contained in this Agreement, the
Ancillary Agreements and any certificate delivered by any of the Company and
Selling Stockholders at or prior to Closing shall be, if specifically qualified
by materiality, true in all respects and, if not so qualified, shall be true in
all material respects, in each case on and as of the Closing Date with the same
effect as if made on and as of the Closing Date, except for representations and
warranties expressly stated to be made as of the date of this Agreement or as of
another date other than the Closing Date and except for changes contemplated or
permitted by this Agreement. The Company and Selling Stockholders shall have
delivered to Parent a certificate dated the Closing Date to the foregoing
effect.
 
(b) Covenants. The Company and Selling Stockholders shall, in all material
respects, have performed and complied with each of the covenants, obligations
and agreements contained in this Agreement and the Ancillary Agreements that are
to be performed or complied with by them at or prior to Closing. The Company
shall have delivered to Parent a certificate dated the Closing Date to the
foregoing effect.
 
(c) Consents and Approvals. All consents, approvals, permits, authorizations and
orders required to be obtained from, and all registrations, filings and notices
required to be made with or given to, any Regulatory Authority or Person as
provided herein, shall have been so obtained or filed with such Regulatory
Authority or Person.
 
(d) Stockholder Approval. All stockholder approval, if any, as required under
any applicable Law, shall have been obtained to approve the transactions
contemplated hereunder including the approval of the Merger, this Agreement or
the transactions contemplated hereby.
 
(e) Key Employee Agreements. The Key Employee Agreements shall have been
executed and delivered to Parent pursuant to Article 5 hereof.
 
(f) No Legal Proceedings. No injunction, action, suit or proceeding shall be
pending or threatened by or before any Regulatory Authority and no Law shall
have been enacted, promulgated or issued or deemed applicable to any of the
transactions contemplated by this Agreement and the Ancillary Agreements, which
would: (i) prevent consummation of any of the transactions contemplated by this
Agreement and the Ancillary Agreements; (ii) cause any of the transactions
contemplated by this Agreement and the Ancillary Agreements to be rescinded
following consummation; or (iii) have a Material Adverse Effect on a Party, the
Merger, this Agreement or the transactions contemplated hereby.
 
(g) No Material Adverse Change. There shall have been no material adverse change
in the business, financial condition or operations of the Company.
 
 
34

--------------------------------------------------------------------------------

 
(h) Closing Deliverables. The Company and Selling Stockholders shall have
delivered, or caused to be delivered, to Parent those certificates set forth in
Section 7.2(a) and (b) hereof.
 
(i) Audit. Parent and its Representatives shall have completed the accounting
review and audit contemplated under Section 5.11 hereof
 
(j) Financing. Parent shall have successfully raised, or shall have available at
its disposal, $1,000,000 in cash to fund the Merger Cash Consideration
contemplated in Section 2.5(a) hereof.
 
ARTICLE 8
INDEMNIFICATION
 
8.1 Survival of Representations, Etc. All of the representations and warranties
contained in this Agreement, other than the representations and warranties
contained in Sections 3.1, 3.2, 3.9, 3.12, 3.15, 3.20, 4.1, 4.2 and 4.6 shall
survive the Closing and shall continue in full force and effect for a period of
one year after the Closing Date. The representations and warranties contained in
Sections 3.9, 3.12, and 3.15 shall survive the Closing and shall terminate only
when the applicable statutes of limitations with respect to the liabilities in
question expire, in each case giving effect to any tolling or extensions
thereof. The representations and warranties contained in Sections 3.1, 3.2,
3.20, 4.1, 4.2 and 4.6 and all covenants and obligations of the Parties made
herein shall survive the Closing and shall continue in full force and effect
indefinitely, but in no event shall the survival period extend beyond the
expiration of the statutory term (including any renewals or extensions thereof)
of the trademark, copyright or patent at issue. The right to indemnification,
payment of Losses or other remedy based on such representations, warranties,
covenants and obligations will not be affected by any investigation conducted
with respect to, or any knowledge of the party entitled to such right to
indemnification acquired (or capable of being acquired) at any time, whether
before or after the Closing Date, with respect to the accuracy or inaccuracy of
or compliance with, any such representation, warranty, covenant or obligation.
The waiver of any condition based on the accuracy of any representation or
warranty, or on the performance of or compliance with any covenant or
obligation, will not affect the right to indemnification, payment of Losses, or
other remedies based on such representations, warranties, covenants and
obligations.
 
8.2 Indemnification.
 
(a) By Selling Stockholders. Subject to Section 8.3, each Selling Stockholder,
jointly and severally, hereby agree (without duplication) to indemnify, protect,
defend (at Parent’s request), release and hold Parent and its directors,
officers, managers, members, employees, agents, successors, Affiliates and
assigns (collectively, the “Parent Indemnified Parties”) harmless from and
against any and all Losses incurred in connection with, arising out of,
resulting from or incident to:
 
(i) any breach or inaccuracy of any representation or warranty of the Company
and each of the Selling Stockholders set forth in this Agreement or contained in
any certificate delivered by or on behalf of Company pursuant to this Agreement;
 
 
35

--------------------------------------------------------------------------------

 
(ii) any breach of any covenant or other agreement made by the Company and each
of the Selling Stockholders in or pursuant to this Agreement;
 
(iii) any Liability arising under or with respect to any and all Employee Plans,
and any Liability with respect to any of the Company’s employees, former
employees or service providers relating to acts or omissions which occurred on
or prior to the Closing Date;
 
(iv) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based on any agreement or understanding alleged to have been
made by such Person with the Company or the Selling Stockholders (or any Person
acting (or purportedly acting) on behalf of any such Person) in connection with
the transactions contemplated by this Agreement; or
 
(v) any Loss, including Taxes, arising in connection with any distributions made
to Company Stockholders at any time prior to and including the date of the
Merger.
 
(b) Indemnification by Parent. Subject to Section 8.3, Parent hereby agrees
(without duplication) to indemnify, protect, defend (at the Selling
Stockholders’ request), release and hold the Company and its directors,
officers, stockholders, employees, agents, successors and assigns (collectively,
the “Company Indemnified Parties”) harmless from and against any and all Losses
incurred in connection with, arising out of, resulting from or incident to:
 
(i) any breach or inaccuracy of any representation or warranty of Parent and
Merger Sub set forth in this Agreement or contained in any certificate delivered
by or on behalf of Parent and Merger Sub pursuant to this Agreement;
 
(ii) any breach of any covenant or other agreement made by Parent and Merger Sub
in or pursuant to this Agreement; or
 
(iii) any taxes levied on the Selling Stockholders with respect to any income
earned from operations of the Company between January 2, 2008 through the
Closing Date (excluding for purposes hereof, any taxes which may be levied on
the Selling Stockholders in the event that a Regulatory Authority determines
that the transactions contemplated by this Agreement do not constitute a
reorganization within the meaning of Section 368 of the Code).
 
(c) The term “Losses” as used in this Section 8.2 is not limited to matters
asserted by third parties against any indemnified party, but includes Losses
incurred or sustained by an indemnified party in the absence of third party
claims. Payments by an indemnified party of amounts for which such indemnified
party is indemnified under this Article 8 shall not be a condition precedent to
recovery.
 
8.3 Limitations on Indemnification for Certain Breaches. An indemnifying party
shall not have any Liability under Section 8.2(a) or 8.2(b) for any Claims
unless the aggregate amount of Losses to the indemnified parties finally
determined to arise thereunder exceeds Fifty Thousand Dollars ($50,000) (the
“Indemnification Threshold”), in which event the indemnifying party shall be
required to pay the full amount of such Losses in excess of the Indemnification
Threshold; provided, however, that the maximum liability of any party hereunder
shall be limited to the consideration received by such party under this
Agreement.
 
 
36

--------------------------------------------------------------------------------

 
8.4 Indemnification Procedures.
 
(a) In the event that any Legal Proceeding shall be instituted or any claim or
demand shall be asserted (individually and collectively, a “Claim”) by any
Person in respect of which payment may be sought under this Article 8
(regardless of the provisions of Section 8.3), the indemnified party shall
reasonably and promptly cause written notice (a “Claim Notice”) of the assertion
of any Claim of which it has knowledge which is covered by this indemnity to be
delivered to the indemnifying party; provided, however, that the failure of the
indemnified party to give the Claim Notice shall not release, waive or otherwise
affect the indemnifying party’s obligations with respect thereto, except to the
extent that the indemnifying party can demonstrate actual loss and material
prejudice as a result of such failure. If the indemnifying party shall notify
the indemnified party in writing within five (5) Business Days (or sooner, if
the nature of the Claim so requires) that the indemnifying party shall be
obligated under the terms of its indemnity hereunder in connection with such
lawsuit or action, then the indemnifying party shall be entitled, if it so
elects at its own cost, risk and expense, (i) to take control of the defense and
investigation of such lawsuit or action, (ii) to employ and engage attorneys of
its own choice, but, in any event, reasonably acceptable to the indemnified
party, to handle and defend the same unless the named parties to such action or
proceeding (including any impleaded parties) include both the indemnifying party
and the indemnified party and the indemnified party has been advised in writing
by counsel that there may be one or more material legal defenses available to
such indemnified party that are different from or additional to those available
to the indemnifying party, in which event the indemnified party shall be
entitled, at the indemnifying party’s cost, risk and expense, to a single firm
of separate counsel (plus any necessary local counsel), all at reasonable cost,
of its own choosing, reasonably acceptable to the indemnifying party and (iii)
to compromise or settle such lawsuit or action, which compromise or settlement
shall be made only with the prior written consent of the indemnified party, such
consent not to be unreasonably withheld or delayed.
 
(b) If the indemnifying party elects not to defend against, negotiate, settle or
otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, fails to notify the indemnified party of its election as provided in
this Section 8.4 or contests its obligation to indemnify the indemnified party
for such Losses under this Agreement, the indemnified party may defend against,
negotiate, settle or otherwise deal with such Claim. If the indemnified party
defends any Claim, then the indemnifying party shall reimburse the indemnified
party for the Losses incurred in defending such Claim upon submission of
periodic bills. If the indemnifying party shall assume the defense of any Claim,
the indemnified party may participate, at its own expense, in the defense of
such Claim; provided, however, that such indemnified party shall be entitled to
participate in any such defense with separate counsel at the expense of the
indemnifying party if (i) so requested by the indemnifying party to participate
or (ii) in the reasonable opinion of counsel to the indemnified party, a
material conflict or potential material conflict exists between the indemnified
party and the indemnifying party that would make such separate representation
required; and provided, further, that the indemnifying party shall not be
required to pay for more than one such counsel for all indemnified parties in
connection with any Claim. If the indemnifying party shall assume the defense of
any Claim, the indemnifying party shall obtain the prior written consent of the
indemnified party before entering into any settlement of such Claim or ceasing
to defend such Claim if, pursuant to or as a result of such settlement or
cessation, injunctive or other equitable relief shall be imposed against the
indemnified party or if such settlement or cessation does not expressly and
unconditionally release the indemnified party from all Liabilities or
obligations with respect to such Claim, with prejudice. The Parties hereto agree
to cooperate fully with each other in connection with the defense, negotiation
or settlement of any Claim.
 
 
37

--------------------------------------------------------------------------------

 
ARTICLE 9
TERMINATION
 
9.1 Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, at any time prior to the Effective Time.
 
(a) By mutual written agreement of the Parties;
 
(b) By either of Parent or the Company if the Closing does not occur on or
before March 15, 2008, or to be extended by mutual consent of the Parties;
 
(c) By the Company if the stockholders of the Company fail to approve the
Merger, this Agreement and the transactions contemplated hereby;
 
(d) By either of Parent or the Company if any court of competent jurisdiction or
other competent Regulatory Authority shall have issued an order making illegal
or otherwise permanently restricting, preventing or otherwise prohibiting the
Merger and such order shall have become final; or
 
(e) By either of Parent or the Company upon written notice to the other Party in
the event of a breach of any provision or covenant of this Agreement, or any
representation or warranty made by such Party hereunder becomes inaccurate;
provided, however, that such breach or inaccuracy would cause the related
closing condition, if any, not be satisfied in accordance with Article 7 hereof;
provided, further, that prior to any termination by the non-breaching party,
such Party shall provide written notice to the breaching Party specifically
identifying the breach or inaccurate representation, and the breaching Party
does not cure or correct such breach or inaccuracy within 30 days following
receipt of the written notice.
 
9.2 Effect of Termination. If this Agreement is validly terminated by either the
Company or Parent pursuant to Section 9.1, this Agreement will forthwith become
null and void and there will be no liability or obligation on the part of the
Parties hereto, except that nothing contained herein shall relieve any party
hereto from liability for willful breach of its representations, warranties,
covenants or agreements contained in this Agreement.
 
 
38

--------------------------------------------------------------------------------

 
ARTICLE 10
MISCELLANEOUS PROVISIONS
 
10.1 Notices. All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally against written receipt or mailed by prepaid first class registered
or certified mail, return receipt requested, or sent by overnight courier
prepaid, to the parties at the following addresses or facsimile numbers:
 
If to Parent and Merger Sub to:
 
Tix Corporation
12001 Ventura Place, Suite 340
Studio City, CA 91604
Attention: Mitch Francis
Tel: (818) 761-1002
Fax: (818) 761-1072
     
with a copy, which shall not constitute notice to:
 
Troy & Gould
1801 Century Park East, Suite 1600
Los Angeles, CA 90067
Attention: David Ficksman
Tel: (310) 553-4441
Fax: (310) 201-4746
     
If to the Company:
 
NewSpace Entertainment, Inc.
640 E. South Temple, Suite 20
Salt Lake City, Utah 84102
Attention: Steve Boulay
Tel.: (801) 703-2045
Fax: 801-355-2236
     
with a copy, which shall not constitute notice, to:
 
Holland & Hart LLP
60 E. South Temple, Suite 2000
Salt Lake City, Utah 84111-1031
Attention: Gregory E. Lindley
Tel.: (801) 799-5829
Fax: (801) 799-5700
 



 
10.2 Entire Agreement. This Agreement supersedes all prior discussions and
agreements between the Parties with respect to the subject matter hereof and
thereof and contains the sole and entire agreement between the Parties hereto
with respect to the subject matter hereof and thereof. Except for the
representations and warranties contained in this Agreement or in any instrument
delivered pursuant to this Agreement, each of the Parties to this Agreement
acknowledges that no other representations or warranties have been relied upon
by that Party or made by any other party or its officers, directors, employees,
agents, financial and legal advisors or other representatives.
 
 
39

--------------------------------------------------------------------------------

 
10.3 Publicity. No party to this Agreement shall issue any press release or make
any public announcement regarding the transactions contemplated by this
Agreement without the prior written approval of the other party.
 
10.4 Further Assurances; Post-Closing Cooperation. At any time or from time to
time after the Closing, the Parties will execute and deliver to the other party
such other documents and instruments, provide such materials and information and
take such other actions as the other party may reasonably request to consummate
the transactions contemplated by this Agreement and otherwise to cause the other
Party to fulfill its obligations under this Agreement and the transactions
contemplated hereby. Each Party agrees to use commercially reasonable efforts to
cause the conditions to its obligations to consummate the transactions
contemplated hereby to be satisfied.
 
10.5 Amendment. This Agreement may be amended by the Parties hereto at any time
before the Closing by execution of an instrument in writing signed on behalf of
each of the Parties hereto and after the Closing by execution of an instrument
in writing signed on behalf of the Surviving Corporation.
 
10.6 Extension. At any time prior to the Closing, Parent, Merger Sub and the
Company may, to the extent legally allowed, agree in writing to extend the time
for the performance of any of the obligations of the other party hereto.
 
10.7 Waiver. Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver will be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party of any term
or condition of this Agreement, in any one or more instances, will be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by Law or otherwise afforded, will be cumulative and not alternative.
 
10.8 Third Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of each Party hereto and their respective
successors or permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights, and this Agreement does not confer any
such rights, upon any other Person other than any Person entitled to indemnity
as described in Article 8.
 
10.9 No Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned (by operation of law or
otherwise) by any Party without the prior written consent of the other Parties
and any attempt to do so will be void. Subject to the preceding sentence, this
Agreement is binding upon, inures to the benefit of and is enforceable by the
Parties hereto and their respective successors and assigns.
 
10.10 Captions. The headings and table of contents used in this Agreement have
been inserted for convenience of reference only and do not define or limit the
provisions hereof.
 
 
40

--------------------------------------------------------------------------------

 
10.11 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.
 
10.12 Governing Law. This Agreement will be governed by and construed in
accordance with the domestic laws of the State of California, without giving
effect to any choice of law or conflict of law provision.
 
10.13 Construction. The Parties hereto agree that this Agreement is the product
of negotiation between sophisticated parties and individuals, all of whom were
represented by counsel, and each of whom had an opportunity to participate in
and did participate in, the drafting of each provision hereof. Accordingly,
ambiguities in this Agreement, if any, will not be construed strictly or in
favor of or against any Party hereto but rather will be given a fair and
reasonable construction without regard to the rule of contra proferentum.
 
10.14 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
10.15 Expenses. The Company and Selling Stockholders, on one hand, and Parent
and Merger Sub, on the other hand, shall each bear its own expenses, including
attorneys’, accountants’ and other professionals’ fees, incurred in connection
with the negotiation and execution of this Agreement and each other agreement,
document and instrument contemplated by this Agreement and the consummation of
the transactions contemplated hereby and thereby.
 
10.16 Attorneys’ Fees and Costs. In the event of any action at law or in equity
between the Parties hereto to enforce any of the provisions hereof, the
unsuccessful party to such litigation shall pay to the successful party all
costs and expenses, including reasonable attorneys’ fees, incurred therein by
such successful party; and if such successful party shall recover judgment in
any such action or proceeding, such costs, expenses and reasonable attorneys’
fees may be included in and as part of such judgment.
 
10.17 Waiver of Jury Trial. Each party hereto hereby expressly waives any right
to trial by jury of any claim, demand, action or cause of action arising under
or in connection with this Agreement or the transactions contemplated hereby.
 
10.18 Legends. Each Selling Stockholders understands that the stock certificates
representing the Parent Common Stock shall bear any legend as required by the
"blue sky" laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):
 
 
41

--------------------------------------------------------------------------------

 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT 7OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
 
10.19 Representation by Counsel. Each party hereto represents and agrees with
each other that it has been represented by or had the opportunity to be
represented by independent counsel of its own choosing, and that it has had the
full right and opportunity to consult with its respective attorney(s) to the
extent, if any, that it desired, it availed itself of this right and
opportunity, that it or its authorized officers (as the case may be) have
carefully read and fully understand this Agreement in its entirety and have had
it fully explained to them by such party’s respective counsel, that each is
fully aware of the contents thereof and its meaning, intent and legal effect,
and that it or its authorized officer (as the case may be) is competent to
execute this Agreement and has executed this Agreement free from coercion,
duress or undue influence.
 
10.20 Schedules. In the event of any inconsistency between the statements in the
body of this Agreement and those in the Disclosure Schedule (other than an
exception expressly set forth as such in the Disclosure Schedule with respect to
a specifically identified representation or warranty), the statements in the
body of this Agreement will control.
 
10.21 Specific Performance. The Parties hereto agree that irreparable damage
would occur in the event that Sections 5.9, 6.1, 6.2 and 6.3 of this Agreement
are not performed in accordance with the specific terms thereof or were
otherwise breached. It is agreed that the Parties will be entitled to an
injunction or injunctions to prevent breaches of Sections 5.9, 6.1, 6.2 and 6.3
of this Agreement and to enforce specifically the terms and provisions thereof
in any court having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity.
 
 
42

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 

 
“PARENT”
 
Tix Corporation,
a Delaware corporation
 
 
By:

--------------------------------------------------------------------------------

Name: Mitch Francis
Title: Chief Executive Officer
     
“MERGER SUB”
 
NewSpace Acquisition, Inc.,
a Utah corporation
 
 
By:

--------------------------------------------------------------------------------

Name:
Title:
     
“COMPANY”
 
NewSpace Entertainment, Inc.,
a Utah corporation
 
 
By:

--------------------------------------------------------------------------------

Name: Steve Boulay
Title: President
     
“SELLING STOCKHOLDERS”
 
By:

--------------------------------------------------------------------------------

Name: Steve Boulay
 
 
By:

--------------------------------------------------------------------------------

Name: John Ballard
 
 
By:

--------------------------------------------------------------------------------

Name: Bruce Granath
 



 
43

--------------------------------------------------------------------------------

 

EXHIBIT INDEX

 
Exhibit A
Allocation of Merger Consideration
 
 
Exhibit B
Form of Stock Power
 
 
Exhibit C
Company Financial Statements
 
 
Exhibit D
Ballard Employment Agreement
 
 
Exhibit E
Boulay Employment Agreement
 
 
Exhibit F
Granath Employment Agreement
 
 
Exhibit G
Disclosure Schedules
 
 

 
 
 
44

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Allocation of Merger Consideration
 


 
Form of Merger Consideration
 
Ballard
Boulay
Granath
Merger Cash Consideration
 
$650,000
$250,000
$100,000
Merger Stock Consideration
 
371,428 shares of Parent Common Stock
142,857 shares of Parent Common Stock
57,143 shares of Parent Common Stock



 


 
 
 

--------------------------------------------------------------------------------

 
Exhibit B
 
Form of Stock Power
 
ASSIGNMENT SEPARATE FROM CERTIFICATE


Reference is hereby made to that certain Agreement and Plan of Merger, dated as
of March __, 2008, by and among Tix Corporation (“Tix”) and NewSpace
Acquisition, Inc. (“Merger Sub”), on the one hand, and, NewSpace Entertainment,
Inc. (the “Company”), John Ballard, Steve Boulay and Bruce Granath, on the other
hand (the “Plan of Merger”).


Pursuant to the terms and subject to the conditions of the Plan of Merger,
including, without limitation, Section 2.7 thereof, and for good and valuable
consideration as specified in the Plan of Merger, [Name of Selling Stockholder]
hereby sells assigns and transfers unto Tix _____________ common shares of the
Company, a corporation organized under the laws of the State of Utah, standing
in the undersigned’s name on the books of the Company and evidenced by
Certificate No. ____ herewith.




Dated: March __, 2008





 
 
By:

--------------------------------------------------------------------------------

[Name of Selling Stockholder]

 
 

 
 
 

--------------------------------------------------------------------------------

 


Exhibit C
 
Company Financial Statements
 
TBD
 


 
 

--------------------------------------------------------------------------------

 


Exhibit D
 
Ballard Employment Agreement
 
[See attached]
 


 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit E
 
Boulay Employment Agreement
 
[See attached]
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


Exhibit F
 
Granath Employment Agreement
 
[See attached]
 


 


 


 
 

--------------------------------------------------------------------------------

 


Exhibit G
 
Disclosure Schedules
 
[See attached]
 